Exhibit 10.1

 

ANALEX CORPORATION

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT is made on the 28th day of May, 2004, by and among
Analex Corporation, a Delaware corporation (the “Company”), and the purchasers
listed on Schedule I hereto, each of which is herein referred to as a
“Purchaser” and, collectively, as the “Purchasers” (the “Agreement”).

 

W I T N E S S E T H:

 

WHEREAS the Company wishes to issue and sell to the Purchasers (i) convertible
secured senior subordinated promissory notes in the aggregate principal amount
of up to $37,000,000 maturing on the herein defined Maturity Date (each, a
“Note” and, collectively, the “Notes”) which are convertible in accordance with
their terms into shares of the Company’s Series B convertible preferred stock,
$.02 par value per share (the “Series B Preferred Stock”) and (ii) detachable
warrants to purchase up to that number of shares of common stock, $.02 par value
per share, of the Company (the “Common Stock”) that is equal to twenty percent
(20%) of the aggregate number of shares of Common Stock issued or issuable on
conversion of Series B Preferred Stock issued or issuable upon conversion of the
principal amount of the Notes (each, a “Warrant” and, collectively, the
“Warrants”), and the Purchasers wish to purchase the Notes and the Warrants from
the Company on the terms and conditions set forth herein;

 

WHEREAS if the stockholders of the Company approve the authorization and
issuance of (or the conversion of the Notes into) the Series B Preferred Stock,
the issuance and exercise of the Warrants and the Additional Warrants, (each as
defined below) and the issuance of any Common Stock issuable upon conversion or
exercise of the foregoing (the “Stockholder Approval”) prior to the date of
issuance of any Notes, such Notes will not be issued and the Company instead
will issue and sell to the Purchasers (i) the aggregate number of shares of
Series B Preferred Stock determined by dividing the amount invested by the
Purchasers by the Series B Original Issue Price (as defined below) (the
“Shares”) and (ii) the Warrants, all on the terms and conditions set forth
below;

 

WHEREAS the Company and the Purchasers are executing and delivering
simultaneously herewith a voting agreement with a majority in interest of its
stockholders pursuant to which such stockholders have agreed, among other
things, to vote in favor of the transactions contemplated hereby;

 

NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HEREBY AGREE AS
FOLLOWS:

 

1.1 Purchase and Sale of the Notes, Warrants and Shares; Company Option. Sale
and Issuance of the Notes, Warrants and Shares; Company Option. The Notes, the
Warrants and the Shares may be issued and sold at one or more Closings. On or
prior to each

 



--------------------------------------------------------------------------------

Closing, the Company shall have authorized the issuance and sale to the
Purchasers of (i) if the Stockholder Approval has not been obtained, the Notes
to be issued and sold at such Closing, substantially in the form attached hereto
as Exhibit A, (ii) if the Stockholder Approval has been obtained, the Shares to
be issued and sold at such Closing and (iii) in all events, the Warrants,
substantially in the form attached hereto as Exhibit B.

 

(a) Subject to the terms and conditions of this Agreement, each Purchaser,
severally and not jointly, agrees to purchase at each Closing, and the Company
agrees to sell and issue to each such Purchaser at such Closing:

 

(i) (A) if the Stockholder Approval has not been obtained, a Note, dated as of
the applicable Closing Date, in an original principal amount equal to the dollar
amount, in the case of the First Closing Date, set forth opposite such
Purchaser’s name under the heading “Purchase Price” on Schedule I hereto and, in
the case of Subsequent Closing Dates, set forth in the Notice of Exercise issued
by the Company pursuant to the terms hereof (which amount for each Purchaser
shall equal the total amount of the financing on the applicable Subsequent
Closing Date multiplied by the Purchase Price Percentage of each Purchaser) or
(B) if the Stockholder Approval has been obtained, the number of shares of
Series B Preferred Stock determined by dividing the amount, in the case of the
First Closing Date, set forth opposite such Purchaser’s name under the heading
“Purchase Price” on Schedule I hereto and, in the case of Subsequent Closing
Dates, set forth in the Notice of Exercise issued by the Company pursuant to the
terms hereof (which amount for each Purchaser shall equal the total amount of
the financing on the applicable Subsequent Closing Date multiplied by the
Purchase Price Percentage of each Purchaser), in each case by the Series B
Original Issue Price; and

 

(ii) whether or not Stockholder Approval has been obtained, Warrants for the
number of shares of Common Stock equal to 20% of the number of shares of Common
Stock issued or issuable on conversion of Series B Preferred Stock issued or
issuable on conversion of the principal amount of such Purchaser’s Notes
purchased on such Closing Date,

 

all in exchange for the payment of the amount set forth opposite such
Purchaser’s name, in the case of the First Closing Date, under the heading
“Purchase Price” on Schedule I hereto and, in the case of Subsequent Closing
Dates, in the Notice of Exercise issued by the Company pursuant to the terms
hereof (which amount for each Purchaser shall equal the total amount of the
financing on the applicable Subsequent Closing Date multiplied by the Purchase
Price Percentage of each Purchaser) (the “Purchase Price”).

 

(b) Subject to the Company’s written approval, at the request of any Purchaser,
additional entities may become Purchasers for all purposes of this Agreement
prior to the First Closing Date by executing a counterpart signature page to
this Agreement evidencing such party’s acceptance and acknowledgment of all of
the rights and obligations of a Purchaser hereunder and delivering a copy
thereof to the Company and each other Purchaser. From and after such execution,
each such entity shall be a Purchaser for all purposes of this Agreement with
the same effect as if such party had executed and delivered this Agreement on
the date hereof. At the time that any such Purchaser becomes a party to this
Agreement, (i) Schedule I hereto shall be revised to add the name and address of
such Purchaser and to indicate the Purchase Price then applicable to each
Purchaser and the Purchase Price Percentage for such

 

2



--------------------------------------------------------------------------------

Purchaser and (ii) Exhibit L shall be revised to add such Purchaser and the
state in which its principal office is located. The aggregate Purchase Price on
the First Closing Date shall not exceed $12,000,000.

 

(c) On or prior to the first anniversary of the First Closing Date and subject
to the conditions set forth in this Section 1.1(c), the Company shall have the
option (the “Company Option”) to require each Purchaser to purchase at one or
more Subsequent Closings, (i) (A) if the Stockholder Approval has not been
obtained, additional Notes or, (B) if the Stockholder Approval has been
obtained, additional Shares (issued and sold at the Series B Original Issue
Price), and (ii) in each case with Warrants (exercisable into the number of
shares of Series B Preferred Stock determined in accordance with the calculation
set forth in Section 1.1(a)(ii)). At least 15 days prior to each such Subsequent
Closing, the Company shall send to the Purchasers a Notice of Exercise which
sets forth the aggregate amount of financing acquired on the applicable
Subsequent Closing Date. At such Subsequent Closing, subject to the terms
hereof, each Purchaser shall purchase Securities (not including the exercise
price of the Warrants) for the amount determined by multiplying the aggregate
amount of the financing at the Subsequent Closing by the Purchase Price
Percentage of such Purchaser. The aggregate Purchase Price of Securities (but
not including the exercise price of the Warrants) issued on all of the
Subsequent Closing Dates shall not exceed $25,000,000. Proceeds of Securities
issued upon exercise of the Company Option shall be used solely for the purpose
of paying the cost of acquisition of the stock (whether by purchase, merger or
otherwise) or assets of one or more other companies in each case with an
acquisition value (not including transaction expenses) of at least $10,000,000
(each a “Company Acquisition”), along with fees, expenses and integration costs
related thereto. The Company’s right to exercise the Company Option is subject
to the prior approval of each Company Acquisition (i) by a majority of the
Company’s independent directors (who shall have the right to engage separate
legal counsel and financial advisors in connection therewith) and (ii) to the
extent required by the Company’s Amended Charter, any Law applicable to the
Company or any contract to which the Company is a party, by the stockholders of
the Company. The Company Option shall be exercised only in compliance with
Section 7.18. Notwithstanding the foregoing and to the greatest extent
permissible by applicable securities law, the Purchasers who are parties to this
Agreement as of the First Closing Date may reallocate their respective Purchase
Price Percentage with respect to their Subsequent Closing Amount as may be
agreed upon by such Purchasers; provided, that, prior to the applicable
Subsequent Closing Date, such Purchasers have provided the Company with timely
notice of such reallocation.

 

(d) The Company shall reimburse the Purchasers for the costs and expenses
described Section 15.7 by wire transfer of immediately available funds on each
Closing Date. An invoice for all such costs and expenses shall be furnished by
the Purchasers to the Company prior to such Closing Date.

 

1.3 Use of Proceeds. The Company agrees to use the net proceeds from the sale
and issuance of Notes, the Shares and the Warrants pursuant to this Agreement
for (a) the acquisition of all of the capital stock of Beta Analytics,
Incorporated, (b) the cost of one or more Company Acquisitions in accordance
with the terms of this Agreement, (c) fees, expenses and integration costs
related to Company Acquisitions and (d) general corporate purposes.

 

3



--------------------------------------------------------------------------------

1.4 Closings. Each purchase and sale of the Notes or the Shares and the Warrants
shall take place at the offices of Thelen Reid & Priest LLP, 875 Third Avenue,
New York, New York 10022.

 

(a) Subject to the satisfaction or waiver of the closing conditions set forth in
Sections 5.1 and 5.2, the first closing shall take place on the date and at the
time of the closing of the Company’s acquisition of Beta Analytics, Incorporated
or on such other date and at such other time as the Company and Purchasers
hereto mutually agree upon in writing (which time and place are designated as
the “First Closing”). The date of the First Closing is referred to herein as the
“First Closing Date.” At the First Closing, the Company shall deliver to each
Purchaser (i) if the Stockholder Approval has not been obtained, a Note, dated
as of the First Closing Date, in an original principal amount equal to the
dollar amount set forth opposite such Purchaser’s name under the heading
“Purchase Price” on Schedule I or (ii) if the Stockholder Approval has been
obtained, the number of shares of Series B Preferred Stock determined by
dividing the amount set forth opposite such Purchaser’s name under the heading
“Purchase Price” on Schedule I by the Series B Original Issue Price and (iii)
whether or not Stockholder Approval has been obtained, Warrants for the number
of shares of Common Stock equal to 20% of the number of shares of Common Stock
issued or issuable on conversion of Series B Preferred Stock issued or issuable
on conversion of the principal amount of such Purchaser’s Notes purchased on the
First Closing Date.

 

(b) Subject to the exercise of the Company Option in accordance with the terms
of this Agreement and the Amended Charter and the satisfaction or waiver of the
closing conditions set forth in Sections 5.3 and 5.4, Subsequent Closings shall
take place on the date of the closing of a Company Acquisition or on such other
date and at such other time as the Company and Purchasers hereto mutually agree
upon in writing (each such time and place are designated as a “Subsequent
Closing”). The date of each Subsequent Closing is referred to herein as a
“Subsequent Closing Date.” At each Subsequent Closing, the Company shall deliver
to each Purchaser (i) if the Stockholder Approval has not been obtained, a Note,
dated as of such Subsequent Closing Date, in an original principal amount equal
to the dollar amount set forth in the Notice of Exercise with respect to such
Purchaser or (ii) if the Stockholder Approval has been obtained, the number of
shares of Series B Preferred Stock determined by dividing the principal amount
set forth in the Notice of Exercise with respect to such Purchaser by the Series
B Original Issue Price and (iii) whether or not Stockholder Approval has been
obtained, Warrants for the number of shares of Common Stock equal to 20% of the
number of shares of Common Stock issued or issuable on conversion of Series B
Preferred Stock issued or issuable on conversion of the principal amount of such
Purchaser’s Notes purchased on such Subsequent Closing Date.

 

(c) The Purchase Price shall be paid by wire transfer of immediately available
funds to such account as the Company designates in writing at least two (2)
business days prior to the applicable Closing. The Company shall pay any
documentary stamp or similar issue or transfer taxes due as a result of the
issuance and sale of the Securities.

 

1.5 Definitions. Capitalized terms used in this Agreement and not defined in the
text hereof shall have the meanings given such terms in Section 10 hereof.

 

4



--------------------------------------------------------------------------------

2. Term of the Notes; Security for the Notes; Subordination; Collateral Agent.

 

2.1 General. The Notes shall be issued in the aggregate principal amount of up
to $37,000,000 and shall bear interest, be subject to conversion into shares of
Series B Preferred Stock and otherwise be in the form attached hereto as Exhibit
A.

 

2.2 Security. The Notes shall be equally and ratably secured by all of the
assets of the Company and the Subsidiaries pursuant to the Original Security
Agreement as amended by the First Amendment to Security Agreement in the form
set forth as Exhibit C hereto (the “Security Agreement Amendment” and together,
the “Security Agreement”), the Original Pledge Agreement and the First Amendment
to Pledge Agreement in the form set forth as Exhibit D hereto (the “Pledge
Agreement Amendment and together, the “Pledge Agreements”) and the Original
Subsidiary Security Agreement as amended by the First Amendment to Subsidiary
Security Agreement in the form set forth as Exhibit E hereto (the “Subsidiary
Security Agreement Amendment” and together, the “Subsidiary Security
Agreement”). Pursuant to a Junior Intercreditor Agreement substantially in the
form of Exhibit F hereto (the “Junior Intercreditor Agreement”), the Notes shall
be senior to the Company’s Secured Subordinated Convertible Promissory Notes
dated December 9, 2003 in the original aggregate principal amount of
$10,000,000. The parties hereto acknowledge and agree that the schedules
attached to the Security Agreement and the Subsidiary Security Agreement shall
be complete and true in all respects on or prior to the First Closing Date and
not as of the date hereof.

 

2.3 Subordination. The right of repayment of principal of and interest on the
Notes and the security interest of the Purchasers in the assets of the Company
shall be subordinated only to (a) the rights and security interest of Bank of
America, N.A. under the Amended and Restated Credit Agreement dated as of May
28, 2004, by and among the Company, Bank of America, N.A. and the Company’s
subsidiaries (including, without limitation, such other subsidiaries of the
Company as from time to time become party thereto) (the “Senior Credit
Agreement”), in accordance with the Amended and Restated Intercreditor and
Subordination Agreement in the form set forth as Exhibit G hereto (the
“Intercreditor Agreement”) and (b) the rights of any Senior Lender in connection
with any Senior Credit Facility pursuant to an intercreditor agreement
containing terms no less favorable, as a whole, to the Purchasers than the terms
of the Intercreditor Agreement.

 

2.4 Subsidiary Security Arrangements. The payment of the principal of and
interest on the Notes by the Company shall be guaranteed by each Subsidiary
(each a “Subsidiary Guarantor” and together, the “Subsidiary Guarantors”) listed
in Section 3.1 of the Disclosure Schedule attached hereto (the “Disclosure
Schedule”) in accordance with the Original Subsidiary Guarantee as amended by
the First Amendment to Subsidiary Guarantee in the form set forth as Exhibit H
hereto (the “Subsidiary Guarantee Amendment” and together, the “Subsidiary
Guarantee”) and secured by the Collateral pursuant to the Security Agreement,
Pledge Agreement, Mortgages, if any, and the Subsidiary Security Agreement.

 

2.5 Collateral Agent. Pequot Private Equity Fund III, L.P. (or, in its
discretion, its investment advisor) shall act as collateral agent under the
Collateral Documents

 

5



--------------------------------------------------------------------------------

(the “Collateral Agent”) in accordance with the terms and subject to the
conditions to the obligations of the collateral agent as provided in this
Agreement and in the Security Agreement.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser the following, except as set forth on the
Disclosure Schedule, specifically identifying or cross-referencing the relevant
subparagraph(s) hereof, which Disclosure Schedule shall be deemed to be part of
the representations and warranties as if made hereunder:

 

3.1 Organization and Qualification. Each of the Company and the Subsidiaries are
duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation of organization as set forth in Section
3.1 of the Disclosure Schedule and has the requisite power and authority to own,
lease and operate its assets, properties and business and to carry on its
business as it is now being conducted or proposed to be conducted. Each of the
Company and the Subsidiaries is duly qualified as a foreign corporation to
transact business, and is in good standing, in each jurisdiction where it owns
or leases real property or maintains employees or where the nature of its
activities make such qualification necessary, except where such failure to
qualify would not have a Material Adverse Effect with respect to the Company.

 

3.2 Certificate of Incorporation and Bylaws. The Company has delivered to the
Purchasers true, correct, and complete copies of the Company’s certificate of
incorporation, including all certificates of amendment and the Certificate of
Designations, Powers, Preferences and Rights of Series B Convertible Preferred
Stock and the Amendment to Certificate of Designations, Powers, Preferences and
Rights of Series A Convertible Preferred Stock in the form included in Exhibit I
attached hereto (such Certificate and Amendment are together referred to herein
as the “Certificate of Designations” and, together with the certificate of
incorporation and all certificates of amendment thereof, are referred to herein
as the “Amended Charter”) and the Company’s Bylaws in the form attached hereto
as Exhibit J (the “Bylaws”), in each case, as in effect on the date hereof.

 

3.3 Corporate Power and Authority. Each of the Company and the Subsidiary
Guarantors has all requisite power and authority to execute and deliver the
Transaction Documents to which it is a party. The Company has all requisite
legal and corporate power and authority to issue and sell the Securities to the
Purchasers hereunder. The Company and each Subsidiary Guarantor has all
requisite power and authority to carry out and perform its obligations under the
terms of the Transaction Documents. The Company has all requisite legal and
corporate power and authority to sell and issue the Notes, the Warrants, the
Series B Preferred Stock issued or issuable on conversion of the Notes and the
Common Stock issuable upon conversion of such Series B Preferred Stock and the
exercise of the Warrants (such Series B Preferred Stock and Common Stock are,
together, the “Conversion Shares”). The Conversion Shares have been duly
reserved for issuance and when issued will be duly and validly issued, fully
paid and nonassessable.

 

3.4 Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares, of which 65,000,000 are designated as Common Stock,
13,416,789 shares of which are issued and outstanding (and an additional
1,832,460 shares of Common Stock will be

 

6



--------------------------------------------------------------------------------

issued to the stockholders of Beta Analytics, Incorporated in connection with
the Company’s acquisition of the stock of Beta Analytics, Incorporated), and
35,000,000 are designated as Preferred Stock of which 12,000,000 shares are
designated as Series A Convertible Preferred Stock 6,726,457 shares of which are
issued and outstanding and 14,200,000 shares are designated as Series B
Convertible Preferred Stock none of which are issued and outstanding. Shares of
the authorized Preferred Stock have been reserved as follows: (i) 3,321,707
shares of the authorized Series A Preferred Stock have been reserved for
issuance pursuant to conversion of the Series A Notes (as well as any such
additional shares required if the Series A Notes convert at a price per share
that is less than $3.0105) and (ii) 3,428,572 shares of the authorized Series B
Preferred Stock have been reserved for issuance pursuant to conversion of the
Notes. Shares of the authorized Common Stock have been reserved as follows: (i)
645,000 shares of the authorized Common Stock have been reserved for issuance
pursuant to the exercise of stock options granted or to be granted after the
date hereof under the 1994 Stock Option Plan of the Company (formerly Hadron,
Inc.), (ii) 600,000 shares of the authorized Common Stock have been reserved for
issuance pursuant to the exercise of stock options granted or to be granted
after the date hereof under the 2000 Stock Option Plan of the Company (formerly
Hadron, Inc.), (iii) 2,000,000 shares of the authorized Common Stock have been
reserved for issuance pursuant to the exercise of stock options granted or to be
granted after the date hereof under the 2002 Stock Option Plan of the Company
(formerly Hadron, Inc.) and (iv) 875,725 shares of the authorized Common Stock
have been reserved for issuance pursuant to the exercise of stock options
granted pursuant to the Hadron, Inc. Non-Qualified Stock Option Agreement, dated
January 16, 2001, by and between the Company (formerly Hadron, Inc.) and
Sterling E. Phillips, Jr., (the stock options described in clauses (i), (ii),
(iii), and (iv), collectively, the “Options”), (v) 500,000 shares of the
authorized Common Stock have been reserved for issuance pursuant to the exercise
of awards granted or to be granted after the date hereof under the Analex
Corporation Employee Stock Purchase Plan, (vi) 4,800,000 shares of Common Stock
have been reserved for issuance pursuant to conversion of the Series A Preferred
Stock and the Series B Preferred Stock (based on the assumption that the
Conversion Price will be $2.50 as well as any additional shares required if the
Conversion Price is less than $2.50) and (vii) 10,048,164 shares of Common Stock
have been reserved for issuance pursuant to conversion of the Series A Preferred
Stock authorized for issuance as of the date hereof (as well as any such
additional shares necessary if the Series A Notes convert at a price per share
less than $3.0105), and (viii) 2,042,132 shares of Common Stock have been
reserved for issuance pursuant to exercise of warrants outstanding on the date
hereof. As of the date hereof, all issued and outstanding shares of the
Company’s capital stock are duly authorized and validly issued, are fully paid
and nonassessable and are owned of record, and to the Company’s Knowledge,
beneficially, as of May 26, 2004, by the stockholders and in the amounts set
forth in Section 3.4 of the Disclosure Schedule and have been issued in
accordance with applicable federal and state securities laws; provided, that, as
of the First Closing Date, there shall not have been any change to such list of
stockholders and amounts set forth in Section 3.4 of the Disclosure Schedule,
except for any exercise of options or warrants and transfers by such
stockholders in the public market; a pro forma capitalization table reflecting
the foregoing on a fully diluted basis immediately after the First Closing Date
(assuming no additional issuances of securities between the date hereof and the
First Closing Date and assuming that the Notes in the aggregate principal amount
of $12,000,000 are issued on the First Closing Date) is attached hereto as
Exhibit K. Except as set forth in this Section 3.4, Section 3.4 of the
Disclosure Schedule or as provided in the Amended Charter, the Notes, the

 

7



--------------------------------------------------------------------------------

Warrants or the Additional Warrants, if any, there are no options, warrants,
conversion privileges, or preemptive or other rights or agreements presently
outstanding to purchase or otherwise acquire from the Company any shares of the
capital stock or other securities of the Company. Except as set forth in Section
3.4 of the Disclosure Schedule, the Company has not entered into any agreements
with any of its stockholders with respect to the voting of capital shares of the
Company and to the Knowledge of the Company none of its stockholders are parties
to such agreements. Any such voting agreements, other than the Amended and
Restated Stockholders Agreement shall be terminated or expire on or prior to the
First Closing Date. Except as aforesaid and as contemplated in the Transaction
Documents, the Company is not a party to any agreement or understanding, and to
its Knowledge, no stockholders are a party to such an agreement or
understanding, that affects or relates to the voting or giving of written
consents with respect to any security, or the voting by a director, of the
Company. Except as aforesaid, to the Company’s Knowledge, no stockholder has
granted options or other rights to any entity (other than the Company) to
purchase any shares of Common Stock or other equity securities of the Company
from such stockholder. Except as aforesaid or as set forth in Section 3.4 of the
Disclosure Schedule or in the Amended Charter, the Notes, the Warrants, of the
Additional Warrants, if any, the Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise to acquire or retire any
shares of its capital stock. Except as set forth in Section 3.4 of the
Disclosure Schedule, the Company has not declared or paid any dividend or made
any other distribution of cash, stock or other property to its stockholders. The
Company has no subsidiaries (including the Subsidiaries) other than as set forth
in Section 3.4 of the Disclosure Schedule.

 

3.5 Authorization. The execution, delivery and performance by the Company and
each Subsidiary of the Transaction Documents to which it is a party, the sale,
issuance and delivery of the Securities and the performance of all of the
obligations of the Company and the Subsidiaries under each of the Transaction
Documents have been authorized or will be authorized prior to the Closing, and,
other than stockholder approval and approvals of or required by the American
Stock Exchange, if any, no other corporate action on the part of the Company or
any Subsidiary and no other corporate or other approval or authorization is
required on the part of the Company, any Subsidiary or any person by Law or
otherwise in order to make the Transaction Documents the valid, binding and
enforceable obligations (subject to (i) laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies)
of the Company and each Subsidiary that is a party thereto. Each of the
Transaction Documents, when executed and delivered by each of the Company and
each Subsidiary that is a party thereto, will constitute a valid and legally
binding obligation of the Company and each Subsidiary that is a party thereto,
enforceable against the Company and such Subsidiaries that are parties thereto
in accordance with its respective terms, subject to (i) laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies.

 

3.6 Title to Properties and Assets; Leases; Insurance.

 

(a) Except as set forth in Section 3.6(a) of the Disclosure Schedule, neither
the Company nor any Subsidiary currently owns any real property and has not
owned any real property since March 31, 2000. Each of the Company and each
Subsidiary has good and

 

8



--------------------------------------------------------------------------------

marketable title to or has, or will have, concurrently with the execution
hereof, a valid leasehold interest in, or license to use, all of the property or
assets used by it or located on its premises and necessary for the conduct of
business as presently conducted, free and clear of all Liens, other than (x) as
set forth on Section 3.6(a) of the Disclosure Schedule and (y) the permitted
encumbrances set forth in Section 8.3 hereof (the “Permitted Liens”) which,
together do not have a Material Adverse Effect with respect to the Company. The
real property owned by the Company is maintained in good condition, reasonable
wear and tear excepted.

 

(b) With respect to the insurance policies and fidelity bonds covering the
assets, business, equipment, properties, operations, employees, officers and
directors of the Company and each Subsidiary, there is no claim by the Company
pending under any of such policies or bonds as to which coverage has been denied
or disputed by the underwriters of such policies or bonds which would have a
Material Adverse Effect with respect to the Company. All premiums due and
payable under all such policies and bonds have been paid and the Company and
each Subsidiary is otherwise in compliance in all material respects with the
terms of such policies and bonds. The Company has no Knowledge of any threatened
termination of, or material premium increase with respect to, any of such
policies. The Company and each Subsidiary maintains insurance in such amounts,
including (as applicable) self-insurance, retainage and deductible arrangements,
and of such a character as is reasonable for companies engaged in the same or
similar business similarly situated. Section 3.6(b) of the Disclosure Schedule
sets forth a list of all insurance coverage carried by the Company and each
Subsidiary, identifying the carrier and the amount of coverage.

 

3.7 Related-Party Transactions. Except as set forth in Section 3.7 of the
Disclosure Schedule, no employee, officer, stockholder, director or consultant
of the Company or any Subsidiary or member of the immediate family (defined as
parents, spouse, siblings or lineal descendants) of any such officer or director
is indebted to the Company or any Subsidiary for borrowed money, and neither the
Company nor any Subsidiary is indebted for borrowed money (or committed to make
loans or extend or guarantee credit) to any of them other than for reimbursement
of expenses incurred in connection with their service to the Company, and
amounts accrued but not yet due to employees and other service providers. To the
Company’s Knowledge, except as provided for in the Transaction Documents and
except as set forth in Section 3.7 of the Disclosure Schedule, (a) no employee,
officer, stockholder, director or consultant of the Company or any Subsidiary or
any member of the immediate family of any such officer or director is, directly
or indirectly, interested in any Material Contract or has any other material
business relationship with the Company or any Subsidiary, except stock ownership
in and employment by the Company and (b) no officer, director of the Company or
any Subsidiary or any member of the immediate family of such officer or director
has any material business relationship with any competitor of the Company or any
Subsidiary.

 

3.8 Permits; Compliance with Applicable Law. Except as set forth on Section 3.8
of the Disclosure Schedule, the Company and each Subsidiary has all material
franchises, permits, licenses, authorizations, approvals, registrations and any
similar authority (“Permits”) necessary for the conduct of its business as now
being conducted by it and believes it can obtain any similar authority for the
conduct of its business as currently planned by the Company and the Subsidiaries
to be conducted. The Permits shall include, without limitation, export
control-related licenses and registrations and industrial security clearances
(facility and personnel

 

9



--------------------------------------------------------------------------------

clearances) as appropriate for conduct of the Company’s and Subsidiaries’
businesses the absence of which would have a Material Adverse Effect with
respect to the Company. Neither the Company nor any Subsidiary is in violation
in any material respect of, or default in any material respect under, any such
Permits. All such Permits are in full force and effect, and to the Company’s
Knowledge, no violations in any material respect have been recorded in respect
of any such Permits; no proceeding is pending or, to the Company’s Knowledge,
threatened to revoke or limit any such Permit; and no such Permit will be
suspended, cancelled or adversely modified as a result of the execution and
delivery of Transaction Documents. The Company and each Subsidiary is in
compliance in all respects with all applicable Laws, except where the failure to
so comply would not have a Material Adverse Effect with respect to the Company.

 

3.9 Proprietary Rights.

 

(a) The Company and the Subsidiaries are the sole owners, free and clear of any
Liens, other than (x) as set forth on Section 3.6(a) of the Disclosure Schedule
and (y) Permitted Liens which shall not have a Material Adverse Effect with
respect to the Company, or have a valid license, without the payment of any
royalty (except with respect to off-the-shelf software that is licensed by the
Company or a Subsidiary) and otherwise on commercially reasonable terms, to, all
material Proprietary Rights. As used herein, the term “Proprietary Rights” means
the Company’s or the Subsidiaries’ patents, trademarks, trade names, service
marks, logos, designs, formulations, copyrights, and other trade rights and all
registrations and applications therefor, all know-how, trade secrets, technology
or processes, research and development, all Internet domain addresses, Web sites
and computer programs, data bases and software documentation and all other
intellectual property owned, licensed or otherwise used by the Company and the
Subsidiaries (other than off-the-shelf software that is licensed by the Company
or a Subsidiary). Set forth in Section 3.9(a) of the Disclosure Schedule is a
true and correct list of all patents, trademarks, trade names, service marks,
logos, and registered copyrights, as well as a list of all material proprietary
software owned or licensed by the Company and the Subsidiaries. Section 3.9(a)
of the Disclosure Schedule also indicates which of such items have been patented
or registered or are in the process of application for the same. The Company and
each Subsidiary has taken all reasonable actions to protect its rights in
material Proprietary Rights owned by it. The rights of the Company and each
Subsidiary in the material Proprietary Rights are valid and enforceable. Except
as disclosed in Schedule 3.9(a) of the Disclosure Schedule, neither the Company
nor any Subsidiary has received any written demand, claim, notice or inquiry
from any person or entity in respect of the material Proprietary Rights which
challenges, threatens to challenge or inquires as to whether there is any basis
to challenge, the validity of, or the rights of the Company and the Subsidiaries
in the material Proprietary Rights, and the Company has no Knowledge of any
basis for any such challenge. To the Company’s Knowledge, neither the Company
nor any Subsidiary is in violation or infringement of, and has not violated or
infringed, any intellectual property rights of any other person or entity. To
the Company’s Knowledge, except as set forth in Section 3.9(a) of the Disclosure
Schedule, no third party is infringing on the rights of the Company and the
Subsidiaries in and to the material Proprietary Rights. Except on an
arm’s-length basis for value and other commercially reasonable terms, neither
the Company nor any Subsidiary has granted any license with respect to the
material Proprietary Rights to any person or entity.

 

10



--------------------------------------------------------------------------------

(b) Also set forth in Section 3.9(b) of the Disclosure Schedule is a true and
complete list of all material software currently licensed or used by the Company
and the Subsidiaries in operating and maintaining its business, excluding all
off-the-shelf or shrink-wrap licensed software (collectively the “Company
Software”). All computer software developed by the Company was developed under
Government Contracts. Current as of April 30, 2004, all computer software
developed by the Company under Government Contracts is set forth in Section
3.9(b) of the Disclosure Schedule, identified by the particular Government
Contract under which such computer software was developed. The Company and the
Subsidiaries either own or have valid, royalty free and fully paid licenses for
all of the Company Software; provided, that Government entities may have
ownership rights in some of the Company Software because such Company Software
was paid for in whole or in part by Government entities under Government
Contracts.

 

(c) Section 3.9(c) of the Disclosure Schedule contains a complete and accurate
list of all license and other agreements relating to the material Proprietary
Rights.

 

3.10 Material Contracts. (a) Set forth in Section 3.10(a) of the Disclosure
Schedule is a true and complete list of all material vendor and customer
agreements, licenses, distribution agreements, confidentiality agreements,
agreements prohibiting or limiting the ability of the Company and the
Subsidiaries to freely complete purchase and sales orders, powers of attorney,
undertakings, commitments, notes, indentures, Mortgages, guarantees, pledges,
instruments, lease, decrees or obligations to which the Company and any of the
Subsidiaries is a party and which relate to the business of the Company and the
Subsidiaries or agreements by which the Company and the Subsidiaries are bound,
including, without limitation, (i) any agreement which requires future
expenditures by the Company or any Subsidiary in excess of $100,000 or which
might result in payments to the Company or any Subsidiary in excess of $100,000,
(ii) any purchase or task order which might result in payments to the Company or
any Subsidiary in excess of $200,000, (iii) any employment and consulting
agreements, (iv) any material agreement with any current or former stockholder
(except for the Transaction Documents) and any agreement with any officer or
director of the Company or any Subsidiary, or any “affiliate” or “associate” of
such persons (as such terms are defined in the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Securities Act”)), including,
without limitation, any agreement or other arrangement providing for the
furnishing of services by, rental of real or personal property from, or
otherwise requiring payments to, any such person or entity, (v) any agreement
relating to the development, manufacture, marketing or distribution of the
products or services of the Company and the Subsidiaries and (vi) any other
agreement material to the business of the Company or any Subsidiary, regardless
of the dollar value of the amounts receivable by or payment obligations of the
Company or any Subsidiary thereunder; provided, however, that the agreements and
purchase or task orders that are less than the amounts referred to in clauses
(i) and (ii) shall not, in the aggregate, require future expenditures by the
Company and its Subsidiaries in excess of $400,000 or result, in the aggregate,
in payments to the Company and its Subsidiaries in excess of $400,000
(collectively, the “Material Contracts”). Set forth on Section 3.10(a) of the
Disclosure Schedule is a list, complete and accurate in all material respects of
the current assets and current liabilities of the Company and all financing
arrangements of the Company relating to current assets or current liabilities of
the Company.

 

11



--------------------------------------------------------------------------------

(b) Assuming the due execution and delivery by the other parties thereto, each
of such Material Contracts is as of the date hereof legal, valid and binding,
and in full force and effect, and enforceable in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency,
and the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief, or other equitable remedies. There is no breach, violation or
default by the Company or any of the Subsidiaries (or, to the Company’s
Knowledge, any other party) under any such Material Contract other than such
breaches, violations and defaults which in the aggregate are immaterial, and no
event (including, without limitation, the transactions contemplated by this
Agreement) has occurred which, with notice or lapse of time or both, would (A)
constitute a breach, violation or default by the Company or any Subsidiary (or,
to the Company’s Knowledge, any other party) under any such Material Contract
other than such breaches, violations and defaults which in the aggregate are
immaterial, or (B) give rise to any Lien (other than a Permitted Lien) or right
of termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration against the Company or any Subsidiary under any such
Material Contract. Except as set forth in Section 3.10(b) of the Disclosure
Schedule, neither the Company nor any Subsidiary is and, to the Company’s
Knowledge, no other party to any of such Material Contract is in arrears in
respect of the performance or satisfaction of any material terms or conditions
on its part to be performed or satisfied under any of such Material Contract,
and neither the Company nor any Subsidiary has and, to the Company’s Knowledge,
no other party thereto has granted or been granted any material waiver or
indulgence under any of such Material Contract or repudiated any provision
thereof.

 

(c) The Company has provided or made available (to the extent it may do so to
Persons without applicable security clearances and in compliance with Law
applicable to it and its Material Contracts) to the Purchasers complete copies
of each of the Material Contracts, including all schedules, exhibits and
attachments thereto.

 

3.11 Absence of Conflicts. The Company is not in violation of or default under
any provision of its Amended Charter or Bylaws. No Subsidiary is in violation of
or default under any provision of its articles or certificate of incorporation
or by-laws or, if such Subsidiary is not a corporation, similar organizational
and formation documents. The execution, delivery, and performance of, and
compliance with the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, have not and will not:

 

(a) violate, conflict with or result in a breach of any provision of or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
(other than a Permitted Lien) upon any of the assets, properties or business of
the Company and the Subsidiaries under, any of the terms, conditions or
provisions of (i) the Amended Charter or the Bylaws, or (ii) any Material
Contract; or

 

(b) violate any judgment, ruling, order, writ, injunction, award, decree, or any
Law or regulation of any court or federal, state, county or local government or
any other governmental, regulatory or administrative agency or authority which
is applicable to the Company or any Subsidiary or any of their assets,
properties or businesses, which violation would have a Material Adverse Effect
with respect to the Company.

 

12



--------------------------------------------------------------------------------

3.12 Litigation. Except as set forth in Section 3.12 of the Disclosure Schedule,
there is no action, claim, litigation, tax or compliance audit, suit or
proceeding, regulatory or administrative enforcement action or governmental
inquiry or investigation (including, without limitation, a defective pricing
investigation or claim or other proceeding in connection with the Company’s
contracts), pending, or, to the Company’s Knowledge, any threat thereof, against
the Company or any Subsidiary or any of their officers or directors or the
assets of the Company or any Subsidiary. To the Company’s Knowledge, there is no
reason to believe that any of the foregoing may occur which, in the aggregate,
would have a Material Adverse Effect with respect to the Company. Neither the
Company nor any Subsidiary is subject to any outstanding judgment, order or
decree directed against the Company or any Subsidiary or any officer or director
of any thereof. There is no action, suit, proceeding or investigation into the
possibility thereof by the Company or any Subsidiary currently pending or that
the Company or any Subsidiary presently intends to initiate against a third
party.

 

3.13 Consents. No consent, approval, waiver or authorization, or designation,
declaration, notification, or filing with any person or entity (governmental or
private), on the part of the Company or any Subsidiary is required in connection
with the valid execution, delivery and performance of the Transaction Documents,
the offer, sale or issuance of the Securities or the consummation of any other
transaction contemplated hereby or by the Shares, the Notes, the Warrants, the
Additional Warrants or the Conversion Shares (other than such notifications or
filings required under applicable federal or state securities laws, if any),
except for such consents, approvals, waivers, authorizations, designations,
declarations, notifications, or filings that will be received prior to or as of
the First Closing Date.

 

3.14 Labor Relations; Employees. Sterling E. Phillips, Jr. is the Chief
Executive Officer of the Company. Set forth in Section 3.14 of the Disclosure
Schedule is a true and correct list of the employees of the Company and each
Subsidiary, which list provides, among other things, the name, title, job
description and salary information concerning each such employee, as well a true
and correct list of each employee who holds an H-1B “Specialty Occupation” Visa,
if any, all as of April 30, 2004. Except as set forth in Section 3.14 of the
Disclosure Schedule, neither the Company nor any Subsidiary is delinquent in
payments with respect to any such employee, for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
the date hereof or amounts required to be reimbursed to any employee as of the
date hereof. The Company and each Subsidiary is in compliance in all material
respects with all Laws and orders relating to the employment of labor and
classification of persons as employees, including, without limitation, all such
Laws and orders relating to wages, hours, discrimination, civil rights, safety
and the collection and payment of withholding and/or Social Security taxes and
similar taxes and the provision of employee benefits. To the Company’s
Knowledge, no officer, division leader or other significant employee of the
Company or any Subsidiary has any current plans to terminate his employment with
the Company or such Subsidiary. Except as set forth in Section 3.14 of the
Disclosure Schedule, to the Company’s Knowledge neither the Company nor any
Subsidiary employs members of any labor union. Except as set forth in Section
3.14 of the Disclosure Schedule, to the Company’s Knowledge, each employee of
the Company and each Subsidiary is party to a memorandum of agreement with the
Company or such Subsidiary and is subject to the confidentiality provisions
thereof. The Company routinely conducts background checks (consisting of a
background check of credit records, driving records, criminal records,

 

13



--------------------------------------------------------------------------------

bankruptcy and drug testing) on each prospective employee of the Company and
each Subsidiary prior to making an offer of employment to each such employee and
expects to continue to follow either its current background check procedure or
some other procedure to its reasonable satisfaction after the date hereof.

 

3.15 Employee Benefit Plans. (a)Except as set forth in Section 3.10 or Section
3.15(a) of the Disclosure Schedule, the Company and the Subsidiaries have no
employment agreements, labor or collective bargaining agreements and there are
no employee benefit or compensation plans, agreements, arrangements or
commitments (including “employee benefit plans,” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
maintained by the Company or any Subsidiary for any employees of the Company or
any Subsidiary or with respect to which the Company or any Subsidiary has
liability, or makes or has an obligation to make contributions (each a “Company
Employee Plan” and together the “Company Employee Plans”).

 

(b) Except as set forth in Section 3.15(b) of the Disclosure Schedule, each
Company Employee Plan that is an employee welfare benefit plan as defined under
Section 3(l) of ERISA is funded through an insurance company contract. Except as
set forth in Section 3.15(b) of the Disclosure Schedule, each Company Employee
Plan by its terms and operation is in compliance in all material respects with
all applicable laws and all required filings, if any, with respect to such
Company Employee Plan has been made. Except as set forth in Section 3.15(b) of
the Disclosure Schedule, neither the Company nor any entity that is or was at
any time treated as a single employer with the Company under Section 414(b),
(c), (m) or (o) of the Code has at any time maintained, contributed to or been
required to contribute to or has any liability with respect to, any plan subject
to Title IV of ERISA (including, without limitation, any Multiemployer Plan).
The Company’s Deferred Compensation Plan satisfies the requirements of Section
201(2) of ERISA. Except as set forth in Section 3.15(b) of the Disclosure
Schedule, the events contemplated by this Agreement (either alone or together
with any other event) will not (i) entitle any employees to severance pay,
unemployment compensation, or other similar payments under any Company Employee
Plan or Law applicable to the Company or any Subsidiary, (ii) accelerate the
time of payment or vesting or increase the amount of benefits due under any
Company Employee Plan or compensation to any employees of the Company or any
Subsidiary or (iii) result in any payments (including parachute payments) under
any Company Employee Plan or Law applicable to the Company or any Subsidiary
becoming due to any employee.

 

There are no pending or, to the Company’s Knowledge, threatened strikes, job
actions or other labor disputes affecting the Company or any Subsidiary or their
employees and there have been no such disputes for the past three years.

 

3.16 Tax Returns, Payments and Elections. Since December 31, 1998, the Company
and each Subsidiary has filed all tax returns and reports (including information
returns and reports) as required by Law except to the extent that the failure to
so file did not and does not have a Material Adverse Effect with respect to the
Company. These returns and reports are true and correct in all material
respects. The Company and each Subsidiary has paid or made provision for payment
of all taxes and other assessments shown as due on such returns. The provision
for taxes of the Company and the Subsidiaries as shown in the Financial
Statements (as

 

14



--------------------------------------------------------------------------------

hereinafter defined) is adequate in all material respects for all taxes,
assessments and governmental charges due or accrued as of the date thereof with
respect to its business, properties and operations. Neither the Company nor any
Subsidiary has elected pursuant to the Internal Revenue Code of 1986, as amended
(the “Code”), to be treated as a Subchapter S corporation pursuant to Section
1362(a) or a collapsible corporation pursuant to Section 341(f) of the Code, nor
has the Company or any Subsidiary made any other elections pursuant to the Code
(other than elections that relate solely to methods of accounting, depreciation
or amortization) that would have a Material Adverse Effect with respect to the
Company. Since December 31, 1998, neither the Company nor any Subsidiary has had
any tax deficiency proposed or assessed against it by the Internal Revenue
Service or any other foreign, federal, state or local taxing authority and none
have been asserted in writing or, to the Company’s Knowledge, threatened at any
time for additional taxes. Since March 31, 2000, neither the Company nor any
Subsidiary has executed any waiver of any statute of limitations on the
assessment or collection of any tax or governmental charge. Since December 31,
1998, none of the foreign, federal, state or local income or franchise tax or
sales or use tax returns have ever been audited by governmental authorities.
Since the date of the Financial Statements, neither the Company nor any
Subsidiary has incurred any taxes, assessments or governmental charges other
than in the ordinary course of business. Since March 31, 2000, the Company and
each Subsidiary has withheld or collected from each payment made to each of its
respective employees, the amount of all taxes (including, but not limited to,
federal income taxes, Federal Insurance Contribution Act taxes and Federal
Unemployment Tax Act taxes) and foreign taxes required to be withheld or
collected therefrom, and has paid the same to the proper tax receiving officers
or authorized depositories.

 

3.17 Brokers or Finders. Except as set forth in Section 3.17 of the Disclosure
Schedule, neither the Company or any Subsidiary has incurred, or will incur,
directly or indirectly, as a result of any action taken by the Company or any
Subsidiary, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the issuance of the
Securities or any transaction contemplated hereby or thereby. The Company agrees
to indemnify and hold harmless each Purchaser from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company, any Subsidiary or any of their respective officers, employees or
representatives is responsible.

 

3.18 Offering Exemption. Assuming the truth and accuracy of the representations
and warranties contained in Section 4, the offer and sale of the Securities as
contemplated hereby and the issuance and delivery to the Purchasers of the
Securities and, if applicable, the Conversion Shares, are exempt from
registration under the Securities Act, and will be registered or qualified (or
exempt from registration or qualification) under applicable state securities and
“blue sky” laws, as currently in effect.

 

3.19 Environmental Matters. (a) The Company complies and has at all times since
March 31, 2000 complied with all federal, state and local laws, judgments,
decrees, orders, consent agreements, authorizations, permits, licenses, rules,
regulations, common or decision law (including, without limitation, principles
of negligence and strict liability) relating to the protection, investigation or
restoration of the environment (including, without limitation, natural
resources) or the health or safety matters of humans and other living organisms,
including the Resource Conservation and Recovery Act, as amended, the
Comprehensive Environmental

 

15



--------------------------------------------------------------------------------

Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Federal Clean Water
Act, as amended, the Federal Clean Air Act, as amended, the Toxic Substances
Control Act, or any state and local analogue (hereinafter “Environmental Laws”),
except where the failure to comply would not reasonably be expected to have a
Material Adverse Effect with respect to the Company.

 

(b) Except as set forth in Section 3.19(b) of the Disclosure Schedule, (i) the
Company has no Knowledge of any claim, and has not received notice of a written
complaint, order, directive, claim, request for information or citation, and to
the Company’s Knowledge no proceeding has been instituted raising a claim
against the Company or any predecessor or any of their respective real
properties now or since March 31, 2000 formerly owned, leased or operated or
other assets indicating or alleging any damage to the environment or any
liability or obligation under or violation of any Environmental Law and (ii) the
Company is not subject to any order, decree, injunction or other directive of
any Governmental Authority.

 

(c) Except as set forth in Section 3.19(c) of the Disclosure Schedule, (i) the
Company has not used and, to the Company’s Knowledge, no other person has used
any portion of any property currently or since March 31, 2000 owned, operated or
leased by the Company for the generation, handling, processing, treatment,
storage or disposal of Hazardous Materials except in accordance with applicable
Environmental Laws; (ii) the Company does not own or operate any underground
tank or other underground storage receptacle for Hazardous Materials, any
asbestos-containing materials or polychlorinated biphenyls, and, to the
Company’s Knowledge, no underground tank or other underground storage receptacle
for Hazardous Materials, asbestos-containing materials or polychlorinated
biphenyls are located on any portion of any property currently owned, operated
or leased by the Company and (iii) to the Company’s Knowledge, the Company has
not caused or suffered to occur any Releases or threatened Releases of Hazardous
Materials on, at, in, under, above, to, from or about any property currently or
since March 31, 2000 owned, operated or leased by the Company.

 

(d) The execution, delivery and performance of this Agreement is not subject to
any Environmental Laws which condition, restrict or prohibit the sale, lease or
other transfer of property or operations, including any so-called “environmental
cleanup responsibility acts” or requirements for the transfer of permits,
approvals, or licenses. To the Company’s Knowledge, there have been no
environmentally related audits, studies, reports, analyses (including soil and
groundwater analyses), or investigations of any kind performed with respect to
the currently or since March 31, 2000 owned, leased, or operated properties of
the Company.

 

3.20 Offering of Notes, Warrants and Shares. No form of general solicitation or
general advertising was used by the Company or any of its agents or
representatives in connection with the offer and sale of the Securities. Neither
the Company nor any agent acting on the Company’s behalf has, directly or
indirectly, offered the Securities of the Company for sale to or solicited any
offers to buy the Securities of the Company from, or otherwise approached or
negotiated with respect thereto with any other potential purchaser.

 

3.21 Disclosure. Except as set forth in Section 3.21 of the Disclosure Schedule,
none of (a) this Agreement (including, without limitation, the Disclosure
Schedule and the Schedules and Exhibits attached hereto), (b) any other
Transaction Documents, or (c) any

 

16



--------------------------------------------------------------------------------

statements, documents or agreements filed by the Company with the Securities and
Exchange Commission (the “SEC”) pursuant to the requirements of the Securities
Exchange Act of 1934, as amended (the “34 Act”) contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein in light of the circumstances under which they were
made not misleading. There is no fact which, to the Knowledge of the Company,
has not been disclosed to the Purchasers, which could be expected to have a
Material Adverse Effect with respect to the Company, or a material adverse
effect on the ability of the Company and each Subsidiary to perform its
obligations under the Transaction Documents. The Company’s financial projections
that were provided to the Purchasers in connection with the transactions
contemplated by this Agreement contain certain projections and forward looking
statements which are based on the assumptions set forth in the Company Business
Plan and which have been prepared by Company management in good faith and upon
the belief that there is a reasonable basis for them. The representations made
in the management presentations for the benefit of the Purchasers were made in
good faith and upon the belief that there is a reasonable basis for them. Such
management presentations contained certain projections and forward looking
statements which were based on assumptions that to the Company’s Knowledge were
reasonable. The Company notes that actual results of the Company may differ
materially therefrom.

 

3.22 Financial Statements. (a) The Company has delivered to each Purchaser the
audited financial statements of the Company and its Subsidiaries as at and for
the years ended December 31, 2001, 2002 and 2003 and unaudited financial
statements as at and for the fiscal quarter ended March 31, 2004 and the month
ended April 30, 2004 (the “Financial Statements”). Except as set forth on
Schedule 3.22 of the Disclosure Schedule, the Financial Statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) and fairly present the financial condition and operating
results of the Company and its Subsidiaries as of the date, and for the period,
indicated therein, except that the unaudited financial statements as at and for
the fiscal quarter ended March 31, 2004 and the month ended April 30, 2004 are
subject to normal year-end adjustments and do not contain all notes required
under GAAP. Except as set forth in the Financial Statements, the Company and its
Subsidiaries (other than Beta Analytics, Incorporated) have no liabilities,
obligations or commitments of any nature (whether accrued, absolute, contingent,
unliquidated or otherwise, due or to become due and regardless of when
addressed), which are required to be included in the Financial Statements in
accordance with GAAP other than (a) liabilities that are listed on Section 3.22
of the Disclosure Schedule, (b) liabilities that have arisen in the ordinary
course of business since December 31, 2003, and have not had and could not
reasonably be expected to have a Material Adverse Effect with respect to the
Company and (c) obligations to perform after the date hereof any contracts or
agreement which have been disclosed on Section 3.10 of the Disclosure Schedule
or which are not required to be disclosed Section 3.10 of the Disclosure
Schedule because such contracts and agreements do not meet the disclosure
thresholds under Section 3.10 of the Disclosure Schedule. Except as disclosed in
the Financial Statements, neither the Company nor any Subsidiary thereof is a
guarantor or indemnitor of any indebtedness of any other person or entity.

 

(b) The Company has delivered to each Purchaser the audited financial statements
of Beta Analytics, Incorporated as at and for the years ended June 30, 2001,
2002 and 2003 and unaudited financial statements as at and for the 10 months
ended April 30, 2004 (the

 

17



--------------------------------------------------------------------------------

“Beta Financial Statements”). Except as set forth on Schedule 3.22 of the
Disclosure Schedule, the Beta Financial Statements have been prepared in
accordance with GAAP and fairly present the financial condition and operating
results of Beta Analytics, Incorporated and its Subsidiaries as of the date, and
for the period, indicated therein, except that the unaudited financial
statements are subject to normal year-end adjustments and do not contain all
notes required under GAAP. Except as set forth in the Beta Financial Statements,
Beta Analytics, Incorporated and its Subsidiaries have no liabilities,
obligations or commitments of any nature (whether accrued, absolute, contingent,
unliquidated or otherwise, due or to become due and regardless of when
addressed), which are required to be included in the Beta Financial Statements
in accordance with GAAP other than (a) liabilities that are listed on Section
3.22 of the Disclosure Schedule, (b) liabilities that have arisen in the
ordinary course of business since June 30, 2003, and have not had and could not
reasonably be expected to have a Material Adverse Effect with respect to Beta
Analytics, Incorporated and its Subsidiaries and (c) obligations to perform
after the date hereof any contracts or agreement which have been disclosed on
Section 3.10 of the Disclosure Schedule or which are not required to be
disclosed Section 3.10 of the Disclosure Schedule because such contracts and
agreements do not meet the disclosure thresholds under Section 3.10 of the
Disclosure Schedule. Except as disclosed in the Beta Financial Statements,
neither Beta Analytics, Incorporated nor any Subsidiary thereof is a guarantor
or indemnitor of any indebtedness of any other person or entity.

 

3.23 No Suspension or Debarment. Neither the Company nor any Subsidiary during
the last five (5) years has been and, to the Company’s Knowledge, none of their
respective employees, consultants or agents during the last five (5) years has
been suspended or debarred from eligibility for award of contracts with the
Government or any other Governmental Authority or is or was the subject of a
finding of non-responsibility or ineligibility for Government contracting.
During the past five (5) years, no government contracting suspension or
debarment action has been threatened or commenced against the Company or a
Subsidiary, or, to the Company’s Knowledge, any of its officers or employees.
The Company does not have Knowledge of a valid basis, nor specific circumstances
that are or, with the passage of time, would likely become a basis for the
Company’s or a Subsidiary’s suspension or debarment from award of contracts with
the Government.

 

3.24 Liability for Cost and Pricing Data. There exists no basis for a claim of
any material liability of the Company or a Subsidiary by any Government entity
as a result of defective, inaccurate, incomplete or out-of-date cost or pricing
data submitted to the Government or a Government contractor or subcontractor
including, without limitation, any such data relating to liabilities accrued on
the Company’s books or in its financial accounts for deferred compensation to
any Company employees. To its Knowledge, neither the Company nor any Subsidiary
is in violation, or currently alleged to be in violation, of the Truth in
Negotiations Act, as amended. Neither the Company nor any Subsidiary has
submitted to the Government or a Government contractor or subcontractor a
materially inaccurate certification regarding cost or pricing data.

 

3.25 Government Contracts.

 

(a) A true and correct list of each Government Contract which is in effect as of
the date of this Agreement and Government Bid to which the Company or a
Subsidiary is a

 

18



--------------------------------------------------------------------------------

party, is set forth in Section 3.25 of the Disclosure Schedule. Prior to each
Closing Date, the Company shall amend Section 3.25 of the Disclosure Schedule to
include a true and correct list of each Government Contract and Government Bid
which is entered into by the Company or a Subsidiary between the date of this
Agreement and such Closing Date.

 

(b) Except as set forth in Section 3.25 of the Disclosure Schedule, (A) the
Company and each Subsidiary has fully complied with all material terms and
conditions of each Government Contract and Government Bid to which it is a party
as required; (B) the Company and each Subsidiary has complied with all material
requirements of any Law pertaining to such Government Contract or Government
Bid; (C) all representations and certifications made by the Company and each
Subsidiary with respect to such Government Contract or Government Bid were
accurate, current and complete in every material respect as of their effective
date and, the Company and each Subsidiary has fully complied with all such
representations and certifications in all material respects; (D) neither the
Company nor any Subsidiary is in violation, or currently alleged to be in
violation, in any material respect, of the False Statements Act, as amended, the
False Claims Act, as amended, or any other federal requirement relating to the
communication of false statements or submission of false claims to the
Government; and (E) no termination or default notice, cure notice or show cause
notice has been issued to the Company or any Subsidiary and remains unresolved,
and the Company has no Knowledge of any plan or proposal of any entity to issue
any such notice.

 

(c) Except as set forth in Section 3.25 of the Disclosure Schedule, (A) to the
Company’s Knowledge, none of the Company’s or a Subsidiary’s employees,
consultants or agents is (or during the last five (5) years has been) under
administrative, civil or criminal investigation or indictment by any
Governmental Authority with respect to the conduct of the business of the
Company or a Subsidiary; (B) to the Company’s Knowledge, there is no pending
audit or investigation of the Company or any of its officers, employees or
representatives or a Subsidiary or any of its officers, employees or
representatives nor within the last five years has there been any audit or
investigation of the Company or any of its officers, employees or
representatives or a Subsidiary or any of its officers, employees or
representatives resulting in a material adverse finding with respect to any
material alleged irregularity, misstatement or omission arising under or
relating to any Government Contract or Government Bid; and (C) during the last
five years, neither the Company nor any Subsidiary has made any voluntary
disclosure in writing to the Government or any other Governmental Authority with
respect to any material alleged irregularity, misstatement or omission arising
under or relating to a Governmental Contract or Government Bid that has led to
any of the consequences set forth in clause (A) or (B) of the immediately
preceding sentence or any other material damage, penalty assessment, recoupment
of payment or disallowance of cost.

 

(d) Except as set forth in Section 3.25 of the Disclosure Schedule, there are
(A) no outstanding written claims against the Company, either by the
Governmental Authority or any other Government or by any prime contractor,
subcontractor, vendor or other third party arising under or relating to any
Government Contract or Government Bid, and (B) to the Company’s Knowledge, no
outstanding disputes (y) between the Company or a Subsidiary, on the one hand,
and the Government or any Governmental Authority, on the other hand, under the
Contract Disputes Act or any other Federal statute or (z) between the Company or
a Subsidiary,

 

19



--------------------------------------------------------------------------------

on the one hand, and any prime contractor, subcontractor or vendor, on the other
hand, arising under or relating to any Government Contract or Government Bid.

 

(e) Except as set forth in Section 3.25 of the Disclosure Schedule, the rates
and rate schedules submitted to the Government with respect to the Government
Contracts have been audited and closed out for all years prior to 1997.

 

(f) Except as set forth in Section 3.25 of the Disclosure Schedule, all
Government Contracts have been awarded, and all Government Bids have been
submitted, under a full and open competitive procurement process without
preferential treatment of any kind. None of the Government Contracts listed on
Schedule 3.25 of the Disclosure Schedule are subject to termination by a
Governmental Authority as a result of the consummation of the transactions
contemplated by this Agreement.

 

3.26 Changes. Except as expressly contemplated by the Transaction Documents or
as set forth in Section 3.26 of the Disclosure Schedule, since December 31,
2003, there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Company and the Subsidiaries from that reflected in the Financial
Statements, except changes in the ordinary course of business that have not
created, in the aggregate, a Material Adverse Effect with respect to the
Company,

 

(b) any intentional waiver or cancellation of any material right of the Company
or any Subsidiary, or the cancellation of any material debt or claim held by the
Company or any Subsidiary,

 

(c) any payment, discharge or satisfaction of any material claim, liability or
obligation of the Company or any Subsidiary other than in the ordinary course of
business,

 

(d) any Lien (other than Permitted Liens) upon the assets of the Company or any
Subsidiary that would be prohibited by the terms of the Amended Charter if it
were to arise after the First Closing Date,

 

(e) any declaration or payment of dividends on, or other distribution with
respect to, or any direct or indirect redemption or acquisition of, any
securities of the Company or any Subsidiary,

 

(f) any sale, assignment or transfer of any material, tangible or intangible
assets of the Company or any Subsidiary except in the ordinary course of
business,

 

(g) any loan by the Company or any Subsidiary to any officer, director,
employee, consultant or stockholder of the Company or any Subsidiary (other than
advances to such persons in the case of travel, entertainment or other similar
advances in the ordinary course of business),

 

(h) any material increase, direct or indirect, in the compensation paid or
payable to any officer or director of the Company or any Subsidiary or, other
than in the ordinary

 

20



--------------------------------------------------------------------------------

course of business, to any other employee, consultant or agent of the Company or
any Subsidiary,

 

(i) any material change in the accounting methods, practices or policies of the
Company or any Subsidiary,

 

(j) any indebtedness incurred for borrowed money by the Company or any
Subsidiary other than in the ordinary course of business,

 

(k) any material adverse change in the manner of business or operations of the
Company or any Subsidiary (including, without limitation, any accelerations or
deferral of the payment of any material accounts payable or other current,
material liabilities or deferral of the collection of any material accounts or
notes receivable),

 

(l) any capital expenditures or commitments therefor by the Company or any
Subsidiary that aggregate in excess of $100,000 for any twelve-month period,

 

(m) other than as disclosed in the capitalization table attached to this
Agreement, any issuance of any stock, bonds or other securities of the Company
or any Subsidiary,

 

(n) any amendment to the Amended Charter, Bylaws or other organizational
documents of the Company or any amendment of the organizational or formation
documents of any Subsidiary, or

 

(o) any agreement or commitment (contingent or otherwise) by the Company or any
Subsidiary to do any of the foregoing.

 

3.27 Existing Registration Rights. Except as set forth in Section 3.27 of the
Disclosure Schedule the Company has not granted or agreed to grant rights to
require the registration of the Company’s equity securities under the Securities
Act, including piggyback rights, to any person or entity.

 

3.28 Suppliers and Customers. Except as set forth in Section 3.28 of the
Disclosure Schedule, since December 31, 2003, none of the Company’s or any
Subsidiaries’ suppliers, vendors, or customers has: (i) terminated or cancelled
a Material Contract or material business relationship; (ii) threatened in
writing to terminate or cancel a Material Contract or material business
relationship; (iii) expressed dissatisfaction in writing with the performance of
the Company or any Subsidiary with respect to a Material Contract or material
business relationship; or (iv) demanded in writing any material modification,
termination or limitation of a Material Contract or material business
relationship with the Company or any Subsidiary (excluding any contracts or
business relationship which, if so terminated, cancelled, modified or limited,
would not result in a Material Adverse Effect with respect to the Company), nor
does the Company have Knowledge that any of the events described in clauses (i)
– (iv), whether in writing or otherwise, will occur after the First Closing
Date. Set forth in Section 3.28 of the Disclosure Schedule is a list describing
the revenue derived from each of the Company’s largest customers for the period
of March 31, 2003 through March 31, 2004 (determined by amount of revenue) and
such list is true and correct in all material respects.

 

21



--------------------------------------------------------------------------------

3.29 Foreign Corrupt Practices Act; USA Patriot Act. Neither the Company, any
Subsidiary nor, to the Company’s Knowledge after reasonable inquiry by each of
the individuals named in the definition of the term “Knowledge” in Section 10,
any employee of the Company or any Subsidiary has violated the United States
Foreign Corrupt Practices Act, as amended, or the USA Patriot Act in any
material respect. To the Company’s Knowledge, no stockholder, director, officer,
employee or agent of the Company or of a Subsidiary has, directly or indirectly,
made or agreed to make, any unlawful or illegal payment, gift or political
contribution to, or taken any other unlawful or illegal action, for the benefit
of any customer, supplier, governmental employee or other Person who is or may
be in a position to assist or hinder the business of the Company or a
Subsidiary.

 

3.30 Work in Progress. Section 3.30 of the Disclosure Schedule contains a
complete list of all contracts on which the Company and its Subsidiaries are
currently working or which have not been completed, the customer for whom the
work is being performed, and the amount and basis for payment and the status of
the contract and the work being performed thereunder. There is currently no work
being performed for which there is either (i) no written agreement signed by the
customer, or (ii) no funding available and committed by the customer, in the
case of contracts with a Governmental Authority.

 

3.31 Warranty and Related Matters. Section 3.31 of the Disclosure Schedule sets
forth a complete list of all outstanding product and service warranties and
guarantees on any of the products or services that the Company or its
Subsidiaries distributes, services, markets or sells for itself, a customer or a
third party (each such product or service shall be referred to herein as a
“Company Product”). There are no existing or, to the Company’s Knowledge,
threatened in writing, product liability, warranty or other similar claims
against the Company or any of its Subsidiaries alleging that any Company Product
is defective or fails to meet any product or services warranties except as set
forth in Section 3.31 of the Disclosure Schedule.

 

3.32 Export Controls. None of the Company, a Subsidiary or, to the Company’s
Knowledge, the Company’s or a Subsidiary’s employees have violated, in any
material respect, any Law pertaining to export controls, technology transfer or
industrial security including, without limitation, the Export Administration
Act, as amended, the International Emergency Economic Powers Act, as amended,
the Arms Export Control Act, as amended, the National Industrial Security
Program Operating Manual, as amended, or any regulation, order, license or other
legal requirement issued pursuant to the foregoing (including, without
limitation, the Export Administration Regulations and the International Traffic
in Arms Regulations). Neither the Company, any Subsidiary nor, to the Company’s
Knowledge, any employee of the Company or any Subsidiary is the subject of an
action by a Governmental Authority that restricts such person’s ability to
engage in export transactions.

 

3.33 Termination of ESOP. The Analex Corporation Employee Stock Ownership Plan
and Trust (“ESOP”) was terminated effective as of November 5, 2001 and the
Company has received a favorable determination letter from the Internal Revenue
Service with respect to such termination. Section 3.33 of the Disclosure
Schedule sets forth the number of shares of the Company’s capital stock held by
the ESOP pending distribution to the participants thereof as of the date hereof.

 

22



--------------------------------------------------------------------------------

3.34 Relationship with General Electric Company. Except as set forth in Section
3.34 of the Disclosure Schedule, neither the Company nor any of its Subsidiaries
has any equity, creditor, or similar relationship (including, without
limitation, any investment in (or right to acquire an investment in), or any
debtor, revolving credit, leasing or creditor relationship, but excluding any
vendor or vendee relationship) with General Electric Company or any of its
Subsidiaries or Affiliates.

 

4. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants that:

 

4.1 Authorization. The execution, delivery and performance by such Purchaser of
the Transaction Documents to which it is a party, and the performance of all of
the obligations of such Purchaser under each of such Transaction Documents have
been duly and validly authorized, and no other action, approval or authorization
is required on the part of such Purchaser or any Person by Law or otherwise in
order to make the Transaction Documents the valid, binding and enforceable
obligations (subject to (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief, or other equitable remedies) of such Purchaser
that is a party thereto. Each of the Transaction Documents, when executed and
delivered by such Purchaser that is a party thereto, will constitute a valid and
legally binding obligation of such Purchaser that is a party thereto,
enforceable against such Purchaser that is a party thereto in accordance with
its terms subject to: (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief, or other equitable remedies.

 

4.2 Purchase Entirely for Own Account. The Securities and the Conversion Shares
(collectively, the “New Securities”) will be acquired for investment for such
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof. For purposes of state securities
laws, such Purchaser’s principal office is located in the state set forth
opposite its name on Exhibit L. Such Purchaser is aware that the Company is
issuing the New Securities pursuant to Section 4(2) of the Securities Act and
Regulation D promulgated thereunder without complying with the registration
provisions of the Securities Act or other applicable federal or state securities
laws. Such Purchaser is also aware that the Company is relying upon, among other
things, the representation and warranties of the Purchasers contained in this
Agreement for purposes of complying with Regulation D.

 

4.3 Disclosure of Information. Such Purchaser has received and carefully
reviewed all the information it considers necessary or appropriate for deciding
whether to purchase the New Securities. Such Purchaser further represents that
the Company has made available to such Purchaser, at a reasonable time prior to
the date of this Agreement, an opportunity to (a) ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the New Securities and the business, properties and financial condition of the
Company, all of which questions (if any) have been answered to the reasonable
satisfaction of such Purchaser, and (b) obtain additional information, all of
which was furnished by the Company to the reasonable satisfaction of such
Purchaser. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 3 of this Agreement or the right of the
Purchasers to rely thereon.

 

23



--------------------------------------------------------------------------------

4.4 Investment Experience. Such Purchaser acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in investing in companies similar to the Company and in financial
or business matters such that it is capable of evaluating the merits and risks
of the investment in the New Securities. Such Purchaser has made the
determination to enter into this Agreement and the other agreements contemplated
hereby and to acquire the New Securities based upon its own independent
evaluation and assessment of the value of the Company and its present and
prospective business prospects.

 

4.5 Accredited Investor. Such Purchaser is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect.

 

4.6 Restricted Securities; Legends. Such Purchaser recognizes that the New
Securities will not be registered under the Securities Act or other applicable
federal or state securities laws. Such Purchaser understands that the New
Securities it is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering. Such Purchaser agrees not to
sell or transfer the New Securities unless such New Securities are registered
under the Securities Act and under any other applicable securities laws or such
sale or transfer is exempt from such registration. The certificates evidencing
the Securities may bear the following legend:

 

THIS SECURITY HAS NOT AND THE SHARES OF STOCK WHICH MAY BE PURCHASED PURSUANT TO
THE [EXERCISE] [CONVERSION] OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED, PLEDGED OR DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION UNDER THE ACT AND THE RULES AND REGULATIONS
THEREUNDER.

 

4.7 No General Solicitation. Such Purchaser acknowledges that the New Securities
were not offered to such Purchaser means of: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium, or broadcast over television or radio, or (b) any other form of general
solicitation or advertising.

 

4.8 Absence of Conflicts. Such Purchaser’s execution, delivery, and performance
of, and compliance with the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, have not and will not:

 

(a) violate, conflict with or result in a breach of any provision of or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
upon any of the assets, properties or business of such Purchaser under, any of
the terms, conditions or provisions of (i) its certificate/articles of formation
or organization or any of its other formation or organizational documents, or
(ii) any material contract to which it is a party; or

 

24



--------------------------------------------------------------------------------

(b) violate any judgment, ruling, order, writ, injunction, award, decree, or any
Law or regulation of any court or federal, state, county or local government or
any other governmental, regulatory or administrative agency or authority which
is applicable to such Purchaser or any of its assets, properties or businesses,
which violation would have a Material Adverse Effect with respect to such
Purchaser.

 

4.9 Brokers or Finders. Such Purchaser has not incurred, nor will it incur,
directly or indirectly, as a result of any action taken by such Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or the issuance of the Securities or
any transaction contemplated hereby or thereby. Such Purchaser agrees to
indemnify and hold harmless the Company and each Subsidiary from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Purchaser, or any of its respective officers, employees or
representatives is responsible.

 

4.10 Investigation by Purchaser. Such Purchaser acknowledges that, except for
the representations and warranties of Company contained in Section 3 of this
Agreement, the Disclosure Schedules hereto or in any other Transaction Document
or schedules thereto, (i) none of the Company, its Subsidiaries or any of their
directors, officers, employees, Affiliates, controlling persons, agents,
advisors or representatives, makes or shall be deemed to have made any
representation or warranty, either express or implied, and (ii) none of the
Company, its Subsidiaries or any of their directors, officers, employees,
Affiliates, controlling persons, agents, advisors or representatives, makes, or
shall be deemed to have made, any representation or warranty, express or
implied, as to the accuracy or completeness of any of the information or
documents, financial or otherwise (including, without limitation, any estimates,
projections, forecasts, budgets or other forward-looking information) provided
or otherwise made available to such Purchaser or any of its directors, officers,
employees, Affiliates, controlling persons, agents, advisors or representatives
(including, without limitation, in any management presentations, information or
offering memorandum, supplemental information or other materials or information
with respect to any of the above). With respect to any such estimate,
projection, budget or forecast delivered by or on behalf of the Company, such
Purchaser acknowledges that (i) there are uncertainties inherent in attempting
to make such estimates, projections, budgets and forecasts, and (ii) such
Purchaser is aware that actual results may differ materially.

 

5. Conditions of the Parties at Closing.

 

5.1 Conditions of Purchasers’ Obligations at the First Closing. The obligations
of each Purchaser under Section 1.1 of this Agreement are subject to the
satisfaction by the Company on or before the First Closing of each of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 of this Agreement and of the Company and/or each
of its Subsidiaries, as applicable, in each other Transaction Document shall be
true and correct in all material respects on and as of the First Closing (except
where another date or period of time is specifically stated herein for a
representation or warranty and in such case such representation or warranty
shall be true and correct in all material respects on and as of such date) with
the same force and effect as though such representations and warranties had been
made on and as of the

 

25



--------------------------------------------------------------------------------

date of the First Closing; provided, however, that representations and
warranties that contain a materiality qualification shall be true and correct in
all respects.

 

(b) Performance. The Company shall have performed and complied with all
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the First Closing.

 

(c) No Default. Immediately prior to the issuance of the Securities and after
giving effect thereto, no Event of Default, or event which, with the passage
time or the giving of notice would constitute an Event of Default, shall have
occurred and be continuing.

 

(d) No Material Adverse Effect; Compliance Certificate. No Material Adverse
Effect with respect to the Company and no material adverse effect on the
prospects of the Company shall have occurred between the date hereof and the
First Closing Date and the President and/or Chief Executive Officer of the
Company shall deliver to each Purchaser at the Closing a certificate stating
that the conditions specified in Sections 5.1(a), (b) and (c) have been
fulfilled and stating that the Transaction Documents are in full force and
effect on the First Closing Date and that no Material Adverse Effect with
respect to the Company and no material adverse effect on the prospects of the
Company has occurred between the date hereof and the First Closing Date.

 

(e) Consents and Approvals. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or any other Person that are required in connection with the lawful
issuance and sale of the Securities pursuant to this Agreement shall be duly
obtained and effective as of the First Closing and the purchase and payment of
the Securities to be purchased by the Purchasers at the First Closing on the
terms and conditions as provided herein shall not violate any Law applicable to
the Company or the Purchasers.

 

(f) Notes. If the Stockholder Approval has not occurred, the Company shall
deliver to each Purchaser its respective Note.

 

(g) Warrants. The Company shall deliver to each Purchaser its respective
Warrants.

 

(h) Shares. If the Stockholder Approval has occurred, the Company shall deliver
to each Purchaser a certificate representing the number of its respective Shares
determined in accordance with Section 1.

 

(i) Stockholders’ Agreement; Registration Rights Agreement; etc. The Company
shall have executed and delivered (i) an Amended and Restated Stockholders’
Voting Agreement substantially in the form attached hereto as Exhibit M (the
“Stockholders Agreement”), (ii) a Registration Rights Agreement, substantially
in the form attached hereto as Exhibit N (the “Registration Rights Agreement”)
and (iii) a Co-Sale Agreement, substantially in the form attached hereto as
Exhibit O (as amended, the “Co-Sale Agreement”).

 

(j) Security Agreement Amendment; Subsidiary Security Agreement Amendment;
Pledge Agreement Amendment; Intercreditor Agreement Amendment, Subsidiary

 

26



--------------------------------------------------------------------------------

Guarantee Amendment and Junior Intercreditor Agreement. The Company shall have
executed and delivered to the Purchasers the Security Agreement Amendment, the
Pledge Agreement Amendment, the Intercreditor Agreement Amendment and the Junior
Intercreditor Agreement. Each Subsidiary Guarantor shall execute and deliver to
the Purchasers the Subsidiary Security Agreement Amendment and a Subsidiary
Guarantee Amendment.

 

(k) Certificate of Designations. On or prior to the First Closing, there shall
have been filed with the Secretary of State of the State of Delaware, the
Certificate of Designations and the Amended Charter shall be in full force and
effect on the First Closing Date.

 

(l) Good Standing; Qualification to do Business. The Company shall have
delivered to the Purchasers certificates of good standing from the following
jurisdictions with respect to the Company and each Subsidiary Guarantor dated as
of a date no earlier than 15 days prior to the First Closing:

 

(i) With respect to the Company, from the State of Delaware and each
jurisdiction in which it has qualified to do business.

 

(ii) With respect to SyCom Services Inc., from the State of Delaware and each
jurisdiction in which it has qualified to do business.

 

(iii) With respect to Advanced Biosystems, Inc., from the State of Delaware and
each jurisdiction in which it has qualified to do business.

 

(iv) With respect to Beta Analytics, Incorporated from the State of Maryland and
each jurisdiction in which it has qualified to do business.

 

(m) Secretary’s Certificate. The Company shall have delivered to the Purchasers:

 

(i) a certificate executed by its Secretary certifying with respect to (a) a
copy of its Amended Charter and the Bylaws (each as amended through the First
Closing Date), (b) board resolutions authorizing the transactions contemplated
by this Agreement and the Transaction Documents and (c) incumbency matters.

 

(ii) a certificate executed by the Secretary of each Subsidiary Guarantor
certifying with respect to (a) a copy of such Subsidiary’s articles or
certificate of incorporation and bylaws, (b) board resolutions authorizing the
transactions contemplated by the Transaction Documents to which such Subsidiary
is a party and (c) incumbency matters.

 

(n) Opinion of Company Counsel. Each Purchaser shall have received from Holland
and Knight LLP, counsel to the Company, an opinion, dated the First Closing
Date, in the form attached hereto as Exhibit P.

 

(o) Cross-Receipts of the Purchasers. The Company and the Purchasers shall have
executed and delivered a cross-receipt acknowledging the Company’s delivery to
the Purchasers of the Notes or certificates representing the Shares and the
Warrants and the Purchasers’ payment therefor.

 

27



--------------------------------------------------------------------------------

(p) No Acceleration of Vesting, etc. Neither the board of directors of the
Company nor any committee responsible for the administration of Options or
warrants of the Company shall have made any determination that could result in
the acceleration of the vesting or rights to exercise Options or warrants or
cause an accelerated pay-out of any such Options.

 

(q) Governmental Approvals for Collateral Assignment of Government Contracts.
The Company and each Subsidiary shall have obtained all consents, waivers and
approvals from any Governmental Authority and any other Person necessary in
connection with the assignments contemplated by the Security Agreements and
shall have provided copies thereof to the Purchasers; provided, that the Company
and the Subsidiaries shall not be required to obtain approvals in connection
with the Assignment of Claims Act to the extent obtaining such approvals would
constitute a Default (as defined in the Senior Credit Agreement) under the
Senior Credit Agreement or a default under the Senior Credit Facility.

 

(r) Closing Capitalization Table. The Company shall have delivered to the
Purchasers revised Exhibit K accurately reflecting any additional issuances of
securities between the date hereof and the First Closing Date.

 

(s) Fairness Opinion. The Company shall have delivered to the Purchasers a copy
of the fairness opinion rendered by Houlihan, Lokey, Howard & Zukin to the
Company with respect to the transactions contemplated by this Agreement dated
the date of approval by the Company’s board of directors of the transactions
contemplated by the Agreement.

 

(t) UCC-1 Financing Statements. The Company shall have prepared in form and
substance reasonably satisfactory to the Purchasers copies of (i) financing
statements on Form UCC-1 in connection with the assets of Beta Analytics,
Incorporated and (ii) if necessary, amendments to the financing statements on
Form UCC-1, each to be filed in accordance with Section 11.2, if necessary, and
delivered copies of the same to the Purchasers.

 

(u) Termination of Liens. Each Lien with an asterisk set forth opposite its
description in Section 3.6(a) of the Disclosure Schedule shall have been validly
terminated in accordance with applicable law and the Company shall have
furnished to the Purchasers a copy of the filed termination statement with
respect thereto.

 

(v) Acquisition of Beta Analytics, Incorporated Concurrent with the First
Closing, the Company shall have completed the acquisition of Beta Analytics,
Incorporated resulting in Beta Analytics, Incorporated being a Material
Subsidiary of the Company for purposes of this Agreement.

 

5.2 Conditions of Company’s Obligations at the First Closing. The obligations of
the Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction by the Purchasers on or before the First Closing of
each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of the First Closing (except where another date or period of
time is specifically stated herein for a representation or warranty and in such
case such representation or warranty shall be true and

 

28



--------------------------------------------------------------------------------

correct in all material respects on and as of such date) with the same force and
effect as though such representations and warranties had been made on and as of
the date of the First Closing; provided, however, that representations and
warranties that contain a materiality qualification shall be true and correct in
all respects.

 

(b) Performance. The Purchasers shall have performed and complied with all
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the First Closing.

 

(c) Consents and Approvals. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or any other that are required in connection with the lawful issuance and
sale of the Securities pursuant to this Agreement shall be duly obtained and
effective as of the First Closing and the purchase and payment of the Securities
to be purchased by the Purchasers at the First Closing on the terms and
conditions as provided herein shall not violate any Law applicable to the
Company or the Purchasers.

 

(d) Stockholders’ Agreement; Registration Rights Agreement. The Purchasers shall
have executed (i) the Stockholders’ Agreement, (ii) the Registration Rights
Agreement, (iii) the Intercreditors Agreement Amendment and (iv) the Junior
Intercreditor Agreement.

 

(e) Cross-Receipts of the Purchasers. The Company and the Purchasers shall have
executed and delivered a cross-receipt acknowledging the Company’s delivery to
the Purchasers of the Notes or certificates representing the Shares and the
Warrants to be delivered on the First Closing Date and the Purchasers’ payment
therefor.

 

(f) Purchase Price. The Purchasers shall have delivered to the Company the
Purchase Price to be paid on the First Closing Date.

 

5.3 Conditions of Purchasers’ Obligations at each Subsequent Closing. The
obligations of each Purchaser under Section 1.1 of this Agreement are subject to
the satisfaction by the Company on or before each Subsequent Closing of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 of this Agreement and of the Company and/or each
of its Subsidiaries, as applicable, in each other Transaction Document shall be
true and correct in all material respects on and as of such Subsequent Closing
(except where another date or period of time is specifically stated herein for a
representation or warranty and in such case such representation or warranty
shall be true and correct in all material respects on and as of such date) with
the same force and effect as though such representations and warranties had been
made on and as of the date of such Subsequent Closing; provided, however, that
representations and warranties that contain a materiality qualification shall be
true and correct in all respects; provided, however, that the Company may revise
the Disclosure Schedules so long as the effect on the Company and its
Subsidiaries of the information disclosed in such revisions is not materially
adverse to the Company and its Subsidiaries taken as a whole.

 

29



--------------------------------------------------------------------------------

(b) Performance. The Company shall have performed and complied with all
conditions contained in this Agreement that are required to be performed or
complied with by it on or before such Subsequent Closing.

 

(c) No Default. Immediately prior to the issuance of the Securities and after
giving effect thereto, no Event of Default, or event which, with the passage
time or the giving of notice would constitute an Event of Default, shall have
occurred and be continuing.

 

(d) No Material Adverse Effect; Compliance Certificate. No Material Adverse
Effect with respect to the Company and no material adverse effect on the
prospects of the Company shall have occurred between the date hereof and such
Subsequent Closing Date and the President and/or Chief Executive Officer of the
Company shall deliver to each Purchaser at the Closing a certificate stating
that the conditions specified in Sections 5.1(a), (b) and (c) have been
fulfilled and stating that the Transaction Documents are in full force and
effect on such Subsequent Closing Date and there has been no Material Adverse
Effect with respect to the Company and no material adverse effect on the
prospects of the Company between the date hereof and such Subsequent Closing
Date.

 

(e) Consents and Approvals. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or any other Person that are required in connection with the lawful
issuance and sale of the Securities pursuant to this Agreement shall be duly
obtained and effective as of such Subsequent Closing and the purchase and
payment of the Securities to be purchased by the Purchasers at such Subsequent
Closing on the terms and conditions as provided herein shall not violate any Law
applicable to the Company or the Purchasers.

 

(f) Notes. If the Stockholder Approval has not occurred, the Company shall
deliver to each Purchaser its respective Note.

 

(g) Warrants. The Company shall deliver to each Purchaser its respective
Warrants.

 

(h) Shares. If the Stockholder Approval has occurred, the Company shall deliver
to each Purchaser a certificate representing that number of Shares that would
have been issued upon conversion of such Purchaser’s Notes in accordance with
their terms.

 

(i) Good Standing; Qualification to do Business. The Company shall have
delivered to the Purchasers certificates of good standing from the following
jurisdictions with respect to the Company and each Subsidiary Guarantor dated as
of a date no earlier than 15 days prior to such Subsequent Closing:

 

(i) With respect to the Company, from the State of Delaware and each
jurisdiction in which it has qualified to do business.

 

(ii) With respect to SyCom Services Inc., from the State of Delaware and each
jurisdiction in which it has qualified to do business.

 

30



--------------------------------------------------------------------------------

(iii) With respect to Advanced Biosystems, Inc., from the State of Delaware and
each jurisdiction in which it has qualified to do business.

 

(iv) With respect to Beta Analytics, Incorporated from the State of Maryland and
each jurisdiction in which it has qualified to do business.

 

(j) Secretary’s Certificate. The Company shall have delivered to the Purchasers

 

(i) a certificate executed by its Secretary certifying with respect to (a) copy
of its Amended Charter and the Bylaws (each as amended through such Subsequent
Closing Date), (b) resolutions evidencing approval by a majority of the
Company’s independent directors of the acquisition to be financed with the
Securities to be issued on such Subsequent Closing Date, (c) if the Stockholder
Approval has been obtained, copies of all minutes of all meetings (or excerpts
thereof) and all actions by written consent of the stockholders of the Company,
if any, authorizing the issuance of such Securities, (d) evidence that 100% of
the holders of the Series A Preferred Stock and the Series B Preferred Stock
have not vetoed such acquisition and (e) incumbency matters.

 

(ii) a certificate executed by the Secretary of each Subsidiary Guarantor
certifying with respect to (a) a copy of such Subsidiary’s articles or
certificate of incorporation and bylaws, (b) board resolutions authorizing the
transactions contemplated by the Transaction Documents to which such Subsidiary
is a party and (c) incumbency matters.

 

(iii)

 

(k) Opinion of Company Counsel. Each Purchaser shall have received from Holland
and Knight LLP, counsel to the Company, an opinion, dated such Subsequent
Closing Date, in the form attached hereto as Exhibit P; provided, that changes
in factual information contained in such opinion may be changed as appropriate
on such Subsequent Closing Date.

 

(l) Cross-Receipts of the Purchasers. The Company and the Purchasers shall have
executed and delivered a cross-receipt acknowledging the Company’s delivery to
the Purchasers of the Notes or certificates representing the Shares and the
Warrants and the Purchasers’ payment therefor.

 

(m) Closing Capitalization Table. The Company shall have delivered to the
Purchasers revised Exhibit K accurately reflecting any additional issuances of
securities between the date hereof and such Subsequent Closing Date.

 

(n) Company Acquisitions. Concurrent with any Subsequent Closing, the Company
shall have consummated the Company Acquisitions with respect to which the Notice
of Exercise was delivered.

 

31



--------------------------------------------------------------------------------

5.4 Conditions of Company’s Obligations at each Subsequent Closing. The
obligations of the Company to consummate the transactions contemplated by this
Agreement are subject to the satisfaction by the Purchasers on or before each
Subsequent Closing of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of such Subsequent Closing (except where another date or
period of time is specifically stated herein for a representation or warranty
and in such case such representation or warranty shall be true and correct in
all material respects on and as of such date) with the same force and effect as
though such representations and warranties had been made on and as of the date
of such Subsequent Closing; provided, however, that representations and
warranties that contain a materiality qualification shall be true and correct in
all respects.

 

(b) Performance. The Purchasers shall have performed and complied with all
conditions contained in this Agreement that are required to be performed or
complied with by it on or before such Subsequent Closing.

 

(c) Consents and Approvals. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or any other that are required in connection with the lawful issuance and
sale of the Securities pursuant to this Agreement shall be duly obtained and
effective as of such Subsequent Closing and the purchase and payment of the
Securities to be purchased by the Purchasers at such Subsequent Closing on the
terms and conditions as provided herein shall not violate any Law applicable to
the Company or the Purchasers.

 

(d) Cross-Receipts of the Purchasers. The Company and the Purchasers shall have
executed and delivered a cross-receipt acknowledging the Company’s delivery to
the Purchasers of the Notes or and certificates representing the Shares and the
Warrants to be delivered on such Subsequent Closing Date and the Purchasers’
payment therefor.

 

(e) Purchase Price. The Purchasers shall have delivered to the Company the
Purchase Price to be paid on such Subsequent Closing Date.

 

6. Events of Default and Remedies.

 

6.1 Events of Default. If the Notes are issued by the Company to the Purchasers,
an Event of Default with respect to the Notes shall mean the occurrence and
existence of one or more of the following events or conditions (for any reason,
whether voluntary, involuntary or effected or required by any Law applicable to
the Company and/or any Subsidiary):

 

(a) The Company shall fail to pay when due the principal of any Note.

 

(b) The Company shall fail to pay when due the interest on any Note, or any
Credit Party shall fail to pay any other amount payable by such Credit Party in
respect of the Note Indebtedness and such failure shall have continued for a
period of three Business Days; provided, however, that for the avoidance of
doubt, any accrual of interest permitted under the Notes or other Transaction
Documents (in lieu of payment thereof) shall not constitute an Event of Default.

 

32



--------------------------------------------------------------------------------

(c) Any representation or warranty made by any Credit Party in or pursuant to or
in connection with this Agreement or any other Transaction Document shall prove
to have been inaccurate in any material respect as of the time when made.

 

(d) Any Credit Party shall default in the performance or observance in any
material respect of any covenant or agreement contained in Sections 7.1 through
7.6 and Section 8 of this Agreement and such default shall have continued for a
period of 10 days following notice from the Purchasers.

 

(e) Any Security Agreement, Subsidiary Security Agreement, Pledge Agreement or
Subsidiary Guarantee shall cease to be in full force and effect, or any Lien
created or purported to be created in any Collateral pursuant to any of the
Security Agreements shall fail to be a valid, enforceable and perfected (subject
to the Intercreditor Agreement and the Junior Intercreditor Agreement) Lien in
favor of the Purchasers securing the Note Indebtedness, any Transaction Document
or material term or provision thereof shall cease to be in full force and effect
or any Credit Party shall default in the performance or observance in any
material respect of any covenant or agreement contained in this Agreement or any
other Transaction Document (except as provided in Section 6.1(a),(b) or (d)),
and such failure, cessation or default shall have continued for a period of 30
days following notice from the Purchasers.

 

(f) The occurrence of any default, event or condition which (i) causes or which
would with the giving of notice or the passage of time or both, permit the
Senior Lender to cause all or any part of the Senior Credit Facility to become
due (by acceleration, mandatory prepayment or repurchase, or otherwise) before
its otherwise stated maturity, or a failure to pay all or any part of the Senior
Credit Facility at its stated maturity and (ii) has not been waived by the
Senior Lender prior to the Maturity Date.

 

(g) Any Credit Party is in default and no valid defense exists under any
contract or agreement, financial or otherwise, between such Credit Party and any
other Person, such default involves claimed actual damages in excess of Two
Million and 00/100 Dollars ($2,000,000.00), the other party thereto commences
litigation or arbitration proceedings to exercise its rights and remedies under
such contract or agreement as a consequence of such default and such default is
not waived or cured prior to the Maturity Date.

 

(h) One or more judgments for the payment of money shall have been entered
against any one or more of the Credit Parties which judgment or judgments exceed
One Million and 00/100 Dollars ($1,000,000.00) in the aggregate, and such
judgment or judgments shall have remained unvacated, undischarged and unstayed
for a period of 30 consecutive days.

 

(i) One or more writs or warrants of attachment, garnishment, execution,
distraint or similar process exceeding in value the aggregate amount of One
Hundred Fifty Thousand and 00/100 Dollars ($150,000.00) shall have been issued
against any one or more of the Credit Parties or any of their respective
properties and shall have remained unvacated, undischarged and unstayed for a
period of 30 consecutive days.

 

(j) Any Governmental Approval now or hereafter made by or with any Governmental
Authority in connection with this Agreement or any other Transaction Document

 

33



--------------------------------------------------------------------------------

is not obtained or shall have ceased to be in full force and effect or shall
have been modified or amended or held to be illegal or invalid, and such event
or condition, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect with respect to the Company.

 

(k) A proceeding shall have been instituted in respect of the Company or any
Material Subsidiary (each, a “Material Credit Party”):

 

(i) seeking to have an order for relief entered in respect of such Material
Credit Party, or seeking a declaration or entailing a finding that such Material
Credit Party is insolvent or a similar declaration or finding, or seeking
dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with respect to such Material Credit Party, its assets or its debts under any
Law relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar Law now or
hereafter in effect, or

 

(ii) seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for such Material Credit Party or for all or any
substantial part of its property,

 

and such proceeding shall result in the entry, making or grant of any such order
for relief, declaration, finding, relief or appointment, or such proceeding
shall remain undismissed and unstayed for a period of 60 consecutive days.

 

(l) Any Material Credit Party shall become insolvent; shall fail to pay, become
unable to pay, or state that it is or will be unable to pay, its debts as they
become due; shall voluntarily suspend transaction of its business; shall make a
general assignment for the benefit of creditors; shall institute (or fail to
controvert in a timely and appropriate manner) a proceeding described in Section
6.1(k)(i), or (whether or not any such proceeding has been instituted) shall
consent to or acquiesce in any such order for relief, declaration, finding or
relief described therein; shall institute (or fail to controvert in a timely and
appropriate manner) a proceeding described in Section 6.1(k)(ii), or (whether or
not any such proceeding has been instituted) shall consent to or acquiesce in
any such appointment or to the taking of possession by any such custodian of all
or any substantial part of its property; shall dissolve, wind-up, revoke or
forfeit its charter or liquidate itself or any substantial part of its property;
or shall take any action in furtherance of any of the foregoing.

 

(m) (i) the Company is (A) debarred from contracting with any part of the
Government, (B) suspended from contracting with any part of the Government for
more than 60 days or (C) subject to a suspension which prevents the Company from
being granted an award, extension or renewal of a material Government Contract
sought by the Company; (ii) a notice of termination for default shall have been
issued under any material Government Contract and such notice has not been
withdrawn in 60 days; (iii) a Government investigation shall have been commenced
in connection with any Government Contract or the Company which is reasonably
likely to result in criminal liability, suspension or debarment; or (iv) the
termination of any material Government Contract due to fraud or willful
misconduct.

 

34



--------------------------------------------------------------------------------

(n) An event or condition shall have occurred which the Purchasers reasonably
believe creates or reasonably believe will result in a Material Adverse Effect
on the Company.

 

(o) One hundred and twenty (120) days shall have passed since the First Closing
Date and the Stockholder Approval shall not have occurred, except that, if the
SEC reviews the Company’s filings seeking the Stockholder Approval, one hundred
and eighty (180) days have passed since the First Closing Date and the
Stockholder Approval shall not have occurred.

 

(p) The occurrence of any default, event or condition which (i) causes or which
would with the giving of notice or the passage of time or both, permit the
holders of the Series A Notes to cause all or any part of the Series A
Indebtedness to become due (by acceleration, mandatory prepayment or repurchase,
or otherwise) before its otherwise stated maturity, or a failure to pay all or
any part of the Series A Indebtedness at its stated maturity and (ii) has not
been waived by the holders of the Series A Notes.

 

6.2 Exercise of Remedies. If an Event of Default has occurred and is continuing
hereunder:

 

(a) the Collateral Agent, shall, upon being directed to do so in writing by the
66 2/3% in Interest Purchasers, declare the entire unpaid Note Indebtedness,
immediately due and payable, without presentment, notice or demand, all of which
are hereby expressly waived by the Company;

 

(b) upon the occurrence of any Event of Default specified in Section 6.1(k),
above, and notwithstanding the lack of any declaration by the Collateral Agent
under preceding clause, the entire unpaid Note Indebtedness, shall become
automatically and immediately due and payable;

 

(c) the Collateral Agent shall, upon being directed to do so in writing by the
66 2/3% in Interest Purchasers, demand immediate delivery of cash collateral,
and the Company agrees to deliver such cash collateral upon demand, in an amount
equal to the Note Indebtedness due and payable;

 

(d) the Collateral Agent shall, if directed to do so by the 66 2/3% in Interest
Purchasers (subject to the terms hereof), exercise any remedy permitted by this
Agreement, or the Transaction Documents or at law or in equity; and

 

(e) during the continuance of any default described in Sections 6.1(a) or (b)
and subject to the terms of Section 2.1(d) of the Stockholders’ Agreement, the
66 2/3% in Interest Purchasers shall have the rights set forth in Section 2.1(d)
of the Stockholders’ Agreement.

 

If an Event of Default under Section 6.1(o) shall have occurred, the Company
shall promptly issue to the Purchasers warrants to purchase $3,500,000 of Common
Stock (the “Additional Warrants”). The Additional Warrants shall be issued to
each Purchaser pro rata in such Purchaser’s Pro Rata Share. The Additional
Warrants shall be in substantially the form of the

 

35



--------------------------------------------------------------------------------

Warrants, except that the exercise price of the Warrants shall be the Conversion
Price. Notwithstanding anything to the contrary herein, if Stockholder Approval
occurs following an Event of Default, the Notes shall still convert
automatically into shares of Series B Preferred Stock pursuant to the terms of
this Agreement and the Notes.

 

6.3 Waiver of Defaults. No Event of Default shall be waived by the Purchasers
except in a writing signed by an officer of the Collateral Agent with the
consent of the 66 2/3% in Interest Purchasers in accordance with Section 15.8
hereof. No waiver of any Event of Default shall extend to any other or further
Event of Default. The Company expressly agrees that this Section and Sections
15.11 or 15.12 may not be waived or modified by the Purchasers or the Collateral
Agent by course of performance, estoppel or otherwise.

 

7. Affirmative Covenants. The Company covenants and agrees that it will, and, as
applicable, it will cause each of the Subsidiaries to comply, until the final
payment in full of the Note Indebtedness (provided that the covenants and
agreements in Sections 7.1, 7.3, 7.4, 7.6 and 7.8 through 7.13 shall survive the
final payment in full of the Note Indebtedness until the date that less than 10%
of the Series B Preferred Stock issued upon conversion or the Notes or pursuant
to this Agreement remain outstanding) with each of the following covenants.

 

7.1 Financial Statements. The Company shall furnish to the Collateral Agent and
each Purchaser:

 

(a) As soon as practicable, and in any event by the date of filing thereof by
the Company with the SEC pursuant to the Company’s reporting requirements under
the 34 Act, the Company shall furnish to the Collateral Agent and each Purchaser
Consolidated and Consolidating statements of income, cash flows and changes in
stockholders’ equity of the Company for such fiscal year and a Consolidated and
Consolidating balance sheet of the Company as of the close of such fiscal year,
and notes to each, all in reasonable detail, setting forth in comparative form
the corresponding figures for the preceding calendar year. Such financial
statements shall be accompanied by an opinion of independent certified public
accountants of recognized national standing selected by the Company and
reasonably satisfactory to the Collateral Agent and each Purchaser. Such opinion
shall be free of exceptions or qualifications not acceptable to the 66 2/3% in
Interest Purchasers and in any event shall be free of any exception or
qualification which is of “going concern” or like nature or which relates to a
limited scope of examination. Such opinion in any event shall contain a written
statement of such accountants substantially to the effect that (i) such
accountants examined such financial statements in accordance with GAAP and
accordingly made such tests of accounting records and such other auditing
procedures as such accountants considered necessary in the circumstances and
(ii) in the opinion of such accountants such financial statements present fairly
in all material respects the financial position of the Company as of the end of
such fiscal year and the results of its operations and its cash flows and
changes in stockholders’ equity for such fiscal year, in conformity with GAAP;
and

 

(b) As soon as practicable, and in any event by the date of filing thereof by
the Company with the SEC pursuant to the Company’s reporting requirements under
the 34 Act, the Company shall furnish to the Collateral Agent and each Purchaser
unaudited Consolidated and Consolidating statements of income and cash flows of
the Company for such fiscal quarter and

 

36



--------------------------------------------------------------------------------

for the period from the beginning of such fiscal year to the end of such fiscal
quarter and an unaudited Consolidated and Consolidating balance sheet of the
Company as of the close of such fiscal quarter, all in reasonable detail,
setting forth in comparative form the corresponding figures for the same periods
or as of the same date during the preceding fiscal year. Such financial
statements shall be certified by a Responsible Officer of the Company as
presenting fairly in all material respects the financial position of the Company
as of the end of such fiscal quarter and the results of its operations and its
cash flows for such fiscal quarter, in conformity with GAAP (but without
physical inventory), subject to normal and recurring year-end audit adjustments
and the lack of complete footnotes.

 

7.2 Additional Certificates. The Company shall deliver to the Collateral Agent,
(a) at the same time it delivers the same to the Senior Lender, any such
additional certificates (including, without limitation borrowing base and
non-default certificates) at such time specified therein that it is provided to
such Senior Lender, and (b) until final payment in full of the Note
Indebtedness, promptly following the end of each fiscal quarter, a certificate
confirming its compliance with the covenants set forth in Section 8.1(a) and
(b).

 

7.3 Certain Other Reports and Information. The Company shall deliver to the
Collateral Agent and each Purchaser, within 30 days of issuance, all
accountants’ management letters (including a management letter stamped “draft”)
pertaining to, all other reports submitted by accountants in connection with any
audit of, and all other reports from outside accountants with respect to, the
Company and its Subsidiaries (and, in any event, any independent auditors’
annual management letters, if issued, will be delivered to the Collateral Agent
and each Purchaser concurrently with the financial statements referred to in
Section 7.1(a)).

 

7.4 Further Information; Further Assurances. The Company will, with reasonable
promptness, provide to the Collateral Agent and each Purchaser such further
assurances and additional information, reports and statements respecting its
business, operations, properties and financial condition and respecting its
Affiliates and investments, as the Collateral Agent and/or each Purchaser may
from time to time reasonably request.

 

7.5 Notice of Certain Events. Promptly upon becoming aware of any of the
following, the Company shall give the Collateral Agent notice thereof, together
with a written statement of a Responsible Officer of the Company setting forth
the details thereof and any action with respect thereto taken or proposed to be
taken by the Company:

 

(i) Any Default.

 

(ii) Any pending action, suit, proceeding or investigation by or before any
Governmental Authority against or affecting the Company or any of its
Subsidiaries (or any such action, suit, proceeding or investigation threatened
in writing).

 

(iii) Any material violation, breach or default by the Company or any of its
Subsidiaries of or under any agreement or instrument material to its business,
assets, properties, operations, condition, financial or otherwise (it being
expressly understood and agreed that the Company need not provide notice to the
Collateral Agent pursuant to this Section 7.5(iii) of the termination of any
such agreement or instrument in accordance with its terms).

 

37



--------------------------------------------------------------------------------

(iv) Any Pension-Related Event. Such notice shall be accompanied by: (A) a copy
of any notice, request, return, petition or other document received by the
Company or any Controlled Group Member from any Person, or which has been or is
to be filed with or provided to any Person (including the Internal Revenue
Service, the PBGC or any Plan participant, beneficiary, alternate payee or
employer representative), in connection with such Pension Related Event, and (B)
in the case of any Pension-Related Event with respect to a Plan, the most recent
Annual Report (5500 Series), with attachments thereto, and the most recent
actuarial valuation report, for such Plan.

 

(v) (A) Any Environmental Claim made or threatened in writing against the
Company or any of its Environmental Affiliates, or (B) the Company’s becoming
aware of any past or present acts, omissions, events or circumstances (including
any Release, disposition, removal, abandonment or escape of any Hazardous
Materials on, at, in, under, above, to, from or about any facility or property
now or previously owned, operated or leased by the Company, its Subsidiaries or
any of their respective Environmental Affiliates) which could form the basis of
any such Environmental Claim, which Environmental Claim, in the case of either
clause (A) or (B), if adversely resolved, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect with respect
to the Company.

 

(vi) (A) Any claim, action, investigation or audit brought or threatened overtly
or in writing by or against the Company or a Subsidiary in connection with one
or more Government Contracts or Government Bids, including, but not limited to,
(v) a claim that the Company or a Subsidiary supplied defective, inaccurate,
incomplete or out-of-date cost or pricing data, (w) a claim that the Company or
a Subsidiary violated the Truth in Negotiations Act, as amended, the False
Statements Act, as amended, or the False Claims Act, as amended, (x) an action
to suspend or debar the Company or a Subsidiary or one of its officers or
employees from eligibility for award of contracts with the Government, (y) any
dispute under the Contract Disputes Act or between the Company or a Subsidiary,
on the one hand, and a prime contractor, subcontractor or vendor, on the other
hand, or (z) any termination or default notice, cure notice or show cause
notice, or (B) the Company’s becoming aware of any past or present acts,
omissions, events or circumstances which could form the basis of any claim,
action, investigation or audit described by clause (A), which, in the case of
either clause (A) or (B), if adversely resolved, would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect with
respect to the Company.

 

7.6 Visitation; Verification. The Company and its Subsidiaries shall permit such
Persons as each Purchaser or the Collateral Agent may designate from time to
time to visit and inspect any of the properties of the Company and its
Subsidiaries to examine their respective books and records and take copies and
extracts therefrom and to discuss their affairs with their directors, officers,
employees and independent accountants at such times and as often each Purchaser
or the Collateral Agent may reasonably request; provided that prior to the
occurrence and continuation of an Event of Default, (i) any such Person shall
provide at least two days’ prior advance notice to the Company of its intention
to visit or inspect any of the properties of the Company and its Subsidiaries;
and (ii) all such visits or inspections shall be conducted during the normal
business hours of the Company and without undue interference with the conduct of
the Company’s business. Following and during the continuation of an Event of
Default, the Company shall reimburse each Purchaser or the Collateral Agent as
applicable for reasonable

 

38



--------------------------------------------------------------------------------

costs and expenses of all inspections and at all other times all such visits or
inspections shall be at the sole cost and expense of the Purchasers. If any
Purchaser or the Collateral Agent at any time has a reasonable basis to believe
that there may be a violation of any federal, state or local laws, rules or
regulations relating to or governing the use, storage, disposal, research or
testing of anthrax and/or other biological or microbial agents which could
reasonably be expected to have a Material Adverse Effect on the Company, then
the Company shall, upon Collateral Agent’s or such Purchaser’s (as applicable)
written request, (i) cause the performance of such environmental audits, and
preparation of such environmental reports, at the Company’s expense, as
Collateral Agent or such Purchaser may from time to time reasonably request,
which shall be conducted by reputable environmental consulting firms reasonably
acceptable to Collateral Agent or such Purchaser and shall be in form and
substance reasonably acceptable to Collateral Agent, and (ii) permit Collateral
Agent or such Purchaser or their respective representatives to have access to
all property for the purpose of conducting such environmental audits and
testing. The Company shall reimburse Collateral Agent for the costs of such
audits and tests.

 

Subject to the limitations required due to the nature of any classified work,
contracts or customer relationships, the Collateral Agent and each Purchaser
shall have the right to examine and verify accounts, inventory and other
properties and liabilities of the Company and its Subsidiaries from time to
time, and the Company shall cooperate with Collateral Agent and each Purchaser
in such verification. Without limitation of the foregoing, subject to
limitations required due to the nature of any classified work, contracts or
customer relationships, the Company hereby authorizes its officers, employees
and independent accountants to discuss with each Purchaser and the Collateral
Agent the affairs of the Company and its Subsidiaries.

 

7.7 Payment of Loan Obligations. The Credit Parties will duly and punctually pay
all sums to be paid to the Collateral Agent in accordance with the terms and
conditions of the Transaction Documents, and will comply with, perform and
observe all of the terms thereof.

 

7.8 Insurance.

 

(a) The Company shall, and shall cause each of its Subsidiaries to (i) maintain
with financially sound and reputable insurers insurance with respect to its
properties and business and against such liabilities, workers’ compensation,
casualties and contingencies and of such types and in such amounts as are
customary in the case of corporations engaged in the same or similar businesses
or having similar properties similarly situated and naming the Collateral Agent
as an additional insured and a loss payee, (ii) furnish to the Collateral Agent
from time to time upon request copies of the policies under which such insurance
is issued, original certificates of insurance and such other information
relating to such insurance as the Collateral Agent may reasonably request, and
(iii) provide such other insurance and endorsements as are required by this
Agreement and the other Transaction Documents.

 

(b) The Company shall maintain in effect an errors and omissions insurance
policy for the Company and its Subsidiaries with (i) coverage extending to all
officers and directors of the Company, (ii) policy limits not less than those
maintained by the Company and Subsidiaries on the date hereof, and (iii)
deductibles not greater than those as are reasonable for companies engaged in
the same or similar businesses and similarly situated.

 

39



--------------------------------------------------------------------------------

7.9 Payment of Taxes and Other Potential Charges and Priority Claims. The
Company shall, and shall cause each of its Subsidiaries to, pay or discharge:

 

(i) on or prior to the date on which material penalties attach thereto, all
taxes, assessments and other governmental charges imposed upon it or any of its
properties;

 

(ii) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a material Lien upon any such property;
and

 

(iii) on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such property or which,
if unpaid, might give rise to a claim entitled to priority over general
creditors of such Credit Party in a case under Title 11 (Bankruptcy) of the
United States Code, as amended;

 

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced it need not pay or discharge any such tax,
assessment, charge or claim so long as (x) the validity thereof is contested in
good faith and by appropriate proceedings diligently conducted, and (y) such
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.

 

7.10 Preservation of Corporate Status. The Company shall, and shall cause each
of its Material Subsidiaries to, maintain its status as a corporation or other
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation, and to be duly qualified to do
business as a foreign entity and in good standing in all jurisdictions in which
the ownership of its properties or the nature of its business or both make such
qualification necessary.

 

7.11 Governmental Approvals and Filings. The Company shall, and shall cause each
of its Subsidiaries to obtain, keep and maintain in full force and effect all
Governmental Approvals necessary in connection with or to facilitate the
execution and delivery of this Agreement or any other Transaction Document,
consummation of the transactions herein or therein contemplated, performance of
or compliance with the terms and conditions hereof or thereof or to ensure the
legality, validity, binding effect, enforceability or admissibility in evidence
hereof or thereof; provided, that the Company and the Subsidiaries shall not be
required to obtain approvals in connection with the Assignment of Claims Act to
the extent obtaining such approvals would constitute a Default (as defined in
the Senior Credit Agreement) under the Senior Credit Agreement or a default
under the Senior Credit Facility.

 

7.12 Maintenance of Properties. The Company shall, and shall cause each of its
Material Subsidiaries to (a) maintain or cause to be maintained in good repair,
working order and condition the properties now or hereafter owned, leased or
otherwise possessed by it (and make or cause to be made all needed and proper
repairs, renewals, replacements and improvements thereto) which are necessary so
that the business carried on in connection therewith may be properly conducted
at all times and (b) maintain and hold in full force and effect all franchises,
licenses, permits, certificates, authorizations, qualification, accreditations
and other rights, consents and approvals (whether issued, made or given by a
Governmental

 

40



--------------------------------------------------------------------------------

Authority or otherwise), necessary to own and operate its properties and to
carry on its business as presently conducted and as presently planned to be
conducted, except for any failure to comply with any of the foregoing which
would not, either individually or in the aggregate, have a Material Adverse
Effect on the Company. The Company shall not cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the
property where such Release would violate in any respect, or form the basis for
any Environmental Claims under, any Environmental Laws, where such Release could
reasonably be expected to have a Material Adverse Effect on the Company.

 

7.13 Financial Accounting Practices. The Company shall, and shall cause each of
its Subsidiaries to, make and keep books, records and accounts which, in
reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and maintain systems of internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management’s general or specific authorization, (b)
transactions are recorded as necessary (i) to permit preparation of financial
statements in conformity with GAAP and (ii) to maintain accountability for
assets, (c) access to assets is permitted only in accordance with management’s
general or specific authorization and (d) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

7.14 Additional Credit Parties. As soon as practicable and in any event within
30 days after any Person becomes a direct or indirect Subsidiary of the Company,
the Company shall provide the Collateral Agent with written notice thereof
setting forth information in reasonable detail describing all of the assets of
such Person and shall (a) cause such Person to execute a Joinder Agreement in
substantially the same form as Exhibit Q, (b) so long as no Senior Indebtedness
is outstanding, cause certificates representing all of the capital stock held by
such Person to be delivered to the Collateral Agent (together with undated stock
powers signed in blank) and pledged to the Collateral Agent pursuant to an
appropriate pledge agreement in substantially the form of the Pledge Agreement
and otherwise in form acceptable to the Collateral Agent and (c) cause such
Person to (i) if such Person has any Subsidiaries, (A) so long as no Senior
Indebtedness is outstanding, deliver certificates representing all of the
capital stock held by such Subsidiaries (together with undated stock powers
signed in blank) to the Collateral Agent and (B) execute a pledge agreement in
substantially the form of the Pledge Agreement and otherwise in form acceptable
to the Collateral Agent, and (ii) deliver such other documentation as the
Collateral Agent may reasonably request in connection with the foregoing,
including appropriate UCC-1 financing statements, certified resolutions and
other organizational and authorizing documents of such Person, all in form,
content and scope reasonably satisfactory to the Collateral Agent. In addition,
at the request of the Collateral Agent, the Company will use reasonable efforts
to obtain and deliver landlord’s waivers.

 

7.15 Maintenance of Certain Accounts with Collateral Agent. The Company and each
Subsidiary Guarantor shall maintain all its primary operating accounts,
including all depository accounts (time and demand), collection accounts and
disbursement accounts, with the Senior Lender or, in the absence of a Senior
Lender, with a bank selected by the Company and such bank shall enter into a
control agreement with the Collateral Agent with respect to all of such
accounts.

 

41



--------------------------------------------------------------------------------

7.16 Future Subsidiaries. The Company shall promptly (but in any case within 10
days) notify the Purchasers of the creation or acquisition, whether by purchase,
merger or otherwise, of any new Subsidiary and shall cause any such Subsidiary
to execute and deliver to the Purchasers a Subsidiary Guarantee, a Pledge
Agreement, if applicable, Mortgages, if applicable, and to become party to the
Subsidiary Security Agreement, and to perform all of the obligations of a
Subsidiary thereunder.

 

7.17 Stockholder Approval. As soon as practicable after the date hereof, the
Company shall use its best efforts to hold a meeting of the Company’s
stockholders in compliance with the rules of the SEC regarding proxies, consents
and authorizations of stockholders in Section 14 of the 34 Act, and the rules
and regulations promulgated thereunder and shall make all appropriate filings
related thereto (including, without limitation, the filing of any effective
proxy statement) with the SEC to give effect thereto, to approve (a) the
conversion of the Notes into shares of Series B Preferred Stock, and the
issuance of the shares of Series B Preferred Stock upon such conversion, (b) the
exercise of the Warrants by the Purchasers and the subsequent issuance of Common
Stock upon such exercise, and (c) the issuance of 20% or more of the shares of
the Company’s Common Stock, issued or issuable upon conversion of the Series B
Preferred Stock and the exercise of the Warrants. The Company shall use its best
efforts to deliver to the Purchasers a copy of such proxy statement and any
amendments and supplements thereto at least five days prior to the filing
thereof with the SEC.

 

7.18 Covenant Relating to Company Option. So long as the Company Option is in
effect in accordance with the Amended Charter, the holders of 100% of the Series
A Preferred Stock and 100% of the Notes, or if the Notes have been converted,
100% of the Series B Preferred Stock, voting together as a single class, shall
have the right to veto (i) any Company Acquisition and (ii) the issuance of any
securities ranking senior to or pari passu with the Series A Preferred Stock or
the Series B Preferred Stock, or convertible into securities ranking senior to
or pari passu with the Series A Preferred Stock or the Series B Preferred Stock,
with respect to voting, dividend, liquidation or redemption rights, including
the issuance of subordinated debt. The Company shall give each holder of Series
A Preferred Stock and the Notes or Series B Preferred Stock notice, in the form
attached hereto as Exhibit R (the “Notice of Exercise”), of each event described
in (i) and (ii) at least 15 days prior to the occurrence of such event. If such
holders veto such event, the Company shall not permit such event to occur.

 

7.19 Transactions with General Electric Company or its Affiliates. The Company
shall provide GE Asset Management Incorporated written notice no less than
fifteen (15) days prior to the occurrence, to its knowledge after due inquiry,
of any of the following events: (i) the issuance by the Company or any of its
Subsidiaries of any securities (including, without limitation, any capital stock
or notes, debentures or other indebtedness, exchangeable for capital stock) of
such Person to General Electric Company or any of its Subsidiaries or
Affiliates, or (ii) the grant by the Company or any of its Subsidiaries of any
options, warrants or other rights to acquire any securities of such Person to
General Electric Company or any of its Subsidiaries or Affiliates.

 

7.20 Company Acquisition Information. Prior to the consummation of a Company
Acquisition, the Company shall provide the holders of Series A Preferred Stock
and

 

42



--------------------------------------------------------------------------------

Series B Preferred Stock with any information reasonably requested by such
holders in connection with such Company Acquisition.

 

8. Negative Covenants. The Company covenants and agrees that, until the final
payment in full of the Note Indebtedness, it will and will cause the
Subsidiaries to comply with the covenants set forth below.

 

8.1 Financial Covenants. The Company hereby covenants to the Purchasers and the
Collateral Agent as follows, which covenants shall be based upon the
Consolidated financial statements of the Company:

 

(a) Total Funded Debt to EBITDA Ratio. The Company will maintain at all times on
the last day of each fiscal quarter a Total Funded Debt to EBITDA ratio,
measured quarterly, of not greater than the following:

 

Date hereof until June 30, 2004

   4.7 to 1.0

July 1, 2004 until December 31, 2004

   4.0 to 1.0

thereafter until payment in full of the Note Indebtedness or conversion of all
of the Notes into equity securities

   3.5 to 1.0

 

Notwithstanding the foregoing, if the Stockholder Approval occurs after June 30,
2004 but on or before September 30, 2004, then the Total Funded Debt to EBITDA
ratio shall be 4.7 to 1.0 for the period from July 1, 2004 through September 30,
2004.

 

(b) Fixed Charge Coverage Ratio. The Company will maintain at all times on the
last day of each fiscal quarter a Fixed Charge Coverage Ratio of not less than
the following:

 

June 30, 2004

   1.10 to 1.0

September 30, 2004

   1.10 to 1.0

December 31, 2004 until payment in full of Note Indebtedness or conversion of
all of the Notes into equity securities

   1.20 to 1.0

 

The financial covenants referenced in this Section 8.1 shall be calculated and
tested on a quarterly basis as of the last day of each quarter, for the four
fiscal quarter periods then ended. Unless otherwise defined, all financial terms
used in this Section 8.1 shall have the meanings attributed to such terms in
accordance with GAAP (to the extent that such terms are defined by GAAP);
provided, however, that for the avoidance of doubt, regardless of how the Series
A Preferred Stock and the Series B Preferred Stock are characterized under GAAP,
the Company’s Series A Preferred Stock and Series B Preferred Stock shall not
constitute Indebtedness as defined in this Agreement.

 

43



--------------------------------------------------------------------------------

8.2 Change of Operations. The Company shall not, and shall not permit any of its
Subsidiaries to, change the general character of its business as conducted on
the date hereof or as presently proposed to be conducted, or engage in any type
of business not directly related to such business as presently and normally
conducted or as presently proposed to be conducted.

 

8.3 Liens. The Company shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien on any of its property, or
agree, become or remain liable (contingently or otherwise) to do any of the
foregoing, except for the following (“Permitted Liens”):

 

(a) Liens at any time granted in favor of the Senior Lenders;

 

(b) Liens pursuant to the Security Documents in favor of the Collateral Agent to
secure the Note Indebtedness and the Series A Indebtedness;

 

(c) Liens arising from taxes, assessments, charges or claims described in
Section 7.9 that are not yet due or that remain payable without penalty or to
the extent permitted to remain unpaid under the proviso to such Section 7.9;

 

(d) Deposits or pledges of cash or securities in the ordinary course of business
to secure (i) worker’s compensation, unemployment insurance or other social
security obligations, (ii) performance of bids, tenders, trade contracts (other
than for payment of money) or leases, (iii) stay, surety or appeal bonds, or
(iv) other obligations of a like nature incurred in the ordinary course of
business;

 

(e) Title exceptions or encumbrances granted in the ordinary course of business,
affecting real property owned by the Company or any of its Subsidiaries,
provided that such exceptions do not in the aggregate materially detract from
the value of such property or materially interfere with its use in the ordinary
conduct of the Company’s or such Subsidiary’s business;

 

(f) Liens with respect to judgments, attachments and the like which do not
constitute Events of Default hereunder;

 

(g) Liens arising from leases or subleases granted to others which do not
interfere in any material respects with the business of the Company or its
Subsidiaries;

 

(h) Liens securing Indebtedness permitted by Section 8.4(e), provided, however,
that such Liens shall only extend to the property financed by the Indebtedness
securing the same; and

 

(i) Liens existing on the date hereof and specified on Section 3.6(a) of the
Disclosure Schedule.

 

“Permitted Lien” shall in no event include any Lien imposed by, or required to
be granted pursuant to, ERISA or any Environmental Law. Nothing in this Section
8.3 shall be construed to limit any other restriction on Liens imposed by the
Security Agreement, with respect to the Series A Indebtedness or otherwise in
the Transaction Documents.

 

44



--------------------------------------------------------------------------------

8.4 Indebtedness and Guaranty Obligations. The Company shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness or Guaranty Obligations, or agree, become or remain liable
(contingently or otherwise) to do any of the foregoing, except:

 

(a) Senior Indebtedness;

 

(b) Indebtedness and Guaranty Obligations to or in favor of the Collateral Agent
pursuant to this Agreement and the other Transaction Documents;

 

(c) Series A Indebtedness to or in favor of the Collateral Agent pursuant to the
Series A Purchase Agreement;

 

(d) Indebtedness of the Company or any of its Subsidiaries existing on the date
hereof and listed in Section 8.4 of the Disclosure Schedule (and extensions,
renewals and refinancings thereof on terms no less favorable in any material
respect than those existing before such extension, renewal or refinancing);

 

(e) Purchase money Indebtedness (including Capitalized Leases) hereafter
incurred by the Company or any of its Subsidiaries to finance the purchase of
fixed assets provided that (i) the total of all such Indebtedness for all such
Persons taken together shall not exceed an aggregate principal amount of
$500,000 during any fiscal year; (ii) such Indebtedness when incurred shall not
exceed the purchase price of the assets(s) financed; and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

(f) Indebtedness that is expressly subordinate to the monetary obligations
arising under this Agreement pursuant to a written subordination agreement in
form and substance reasonably acceptable to the Purchasers;

 

(g) Contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;

 

(h) To the extent not mentioned above, accruals and accounts payable in the
ordinary course of business not for borrowed money; and

 

(i) Intercompany Debt.

 

8.5 Loans, Advances and Investments. The Company shall not, and shall not permit
any of its Subsidiaries to, make or suffer to exist or remain outstanding any
loan or advance to, or purchase, acquire or own (beneficially or of record) any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) in, or any other interest in, or make any capital
contribution to or other investment in, any other Person, or agree, become or
remain liable (contingently or otherwise) to do any of the foregoing, except:

 

(a) Loans and investments existing on the date hereof and listed in Section 8.5
of the Disclosure Schedule (and extensions, renewals and refinancings thereof on
terms no less

 

45



--------------------------------------------------------------------------------

favorable in any material respect than those existing immediately before such
extension, renewal or refinancing);

 

(b) Receivables owing to the Company or any of its Subsidiaries arising from
sales of inventory or services under usual and customary terms in the ordinary
course of business;

 

(c) Advances to officers and employees of the Company to reimburse expenses
incurred by such officers and employees in the ordinary course of business;

 

(d) Intercompany Debt;

 

(e) Cash Equivalent Investments; and

 

(f) Loans from the Senior Lender and the Purchasers to acquire the stock of Beta
Analytics, Incorporated.

 

8.6 Dividends and Related Distributions. Company shall not, and shall not permit
any of its Subsidiaries to, declare or make any Stock Payment, or agree, become
or remain liable (contingently or otherwise) to do any of the foregoing, except
for dividends, required redemption payments payable to holders of Series A
Preferred Stock or Series B Preferred Stock or to a Credit Party and on exercise
or conversion of the Securities and securities issued pursuant to the Series A
Purchase Agreement.

 

8.7 Sale-Leasebacks. The Company shall not, and shall not permit any of its
Subsidiaries to, enter into or suffer to remain in effect any transaction to
which the Company or any of its Subsidiaries is a party involving the sale,
transfer or other disposition by the Company or any of its Subsidiaries of any
property, with a view directly or indirectly to the leasing back of any part of
the same property or any other property used for the same or a similar purpose
or purposes, or agree, become or remain liable (contingently or otherwise) to do
any of the foregoing.

 

8.8 Mergers, Acquisitions, etc. Other than Permitted Acquisitions, the Company
shall not, and shall not permit any of its Subsidiaries to (a) merge with or
into or consolidate with any other Person, provided, however, (i) the Company
may merge or consolidate with any of its Subsidiaries provided that the Company
is the surviving corporation, and (ii) any Credit Party (other than the Company)
may merge or consolidate with any other Credit Party (other than the Company),
(b) liquidate, wind-up, dissolve or divide (provided that the Company may permit
the Subsidiaries, except the Material Subsidiaries and the Subsidiary
Guarantors, to liquidate, wind-up, and dissolve), (c) acquire any capital stock
(or other equity interest) of any Person or all or any substantial portion of
the properties of any going concern or going line of business, or (d) agree,
become or remain liable (contingently or otherwise) to do any of the foregoing.

 

8.9 Dispositions of Properties. The Company shall not, and shall not permit any
of its Subsidiaries to, sell, convey, assign, lease, transfer, abandon or
otherwise dispose of, voluntarily or involuntarily, any material part of its
properties, or agree, become or remain liable (contingently or otherwise) to do
any of the foregoing, except (a) the Company and any of its

 

46



--------------------------------------------------------------------------------

Subsidiaries may (i) sell inventory in the ordinary course of business, (ii)
sell or dispose of equipment in the ordinary course of business that is obsolete
or no longer useable by or no longer useful to the Company or such Subsidiary in
its business or (iii) sell or exchange any equipment so long as the purpose of
such sale or exchange is to acquire replacement items of equipment which are the
functional equivalent of the items of equipment so sold or exchanged, and (b)
the Company may sell all or any portion of the ABS Interest.

 

By way of illustration, and without limitation, it is understood that the
following are dispositions of property subject to this Section 8.9: any
disposition of accounts, chattel paper or general intangibles, with or without
recourse. For purposes of this provision, any transaction involving the
disposition of properties having a value in excess of One Hundred Fifty Thousand
and 00/100 Dollars ($150,000.00) shall be deemed to be material. Nothing in this
Section 8.9 shall be construed to limit any other restriction on dispositions of
property imposed by the Security Agreement or otherwise in the Transaction
Documents.

 

8.10 Dealings with Affiliates. Except for the sale of all or any portion of the
ABS Interest, the Company shall not, and shall not permit any of its
Subsidiaries to, enter into or carry out any transaction with (including
purchase or lease property or services from, sell or lease property or services
to, loan or advance to, or enter into, suffer to remain in existence or amend
any contract, agreement or arrangement with) any Affiliate of such Company or
Subsidiary, directly or indirectly, or agree, become or remain liable
(contingently or otherwise) to do any of the foregoing, unless either (a) such
transaction is entered into in good faith and on terms no less favorable to the
Company or any such Subsidiary than those that could have been obtained in a
comparable transaction on an arm’s-length basis from an unrelated Person or (b)
the board of directors of the Company or a Subsidiary (including a majority of
the directors having no direct or indirect interest in such transaction)
approves the same.

 

8.11 Limitation on Other Restrictions on Liens. The Company shall not, and shall
not permit any of its Subsidiaries to, enter into, become or remain subject to
any agreement or instrument, except for the Series A Purchase Agreement, the
Transaction Documents and the Loan Documents (as such term is defined in the
Senior Credit Agreement), that would prohibit the grant of any Lien upon any of
its properties.

 

8.12 Limitation on Other Restrictions on Amendment of the Transaction Documents.
The Company shall not, and shall not permit any of its Subsidiaries to, enter
into, become or remain subject to any agreement or instrument, except for the
Transaction Documents, that would prohibit or require the consent of any Person
to any amendment, modification or supplement to any of the Transaction
Documents.

 

8.13 Avoidance of Other Conflicts. The Company shall not, and shall not permit
any of its Subsidiaries to, violate or be in conflict with, or be or remain
subject to any liability (contingent or otherwise) on account of any violation
or conflict with

 

(i) any Law,

 

(ii) its articles of incorporation or by-laws (or other constituent documents)
in any material respect, or

 

47



--------------------------------------------------------------------------------

(iii) any agreement or instrument to which it is a party or by which it is a
party or by which it or any of its respective properties may be subject or
bound,

 

which violation or conflict in clause (i) or (iii) above, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
with respect to the Company.

 

9. Indemnification.

 

9.1 General Indemnification. The Company shall indemnify, defend and hold each
Purchaser, its affiliates and their respective officers, directors, partners
(general and limited), employees, agents, trustees, advisors (including, without
limitation, attorneys, accountants and financial advisors), attorneys-in-fact,
successors and assigns (each a “Purchaser Entity”) harmless from and against all
Losses incurred or suffered by a Purchaser Entity as a result of, in connection
with or related to the breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or any of the
other Transaction Documents, except to the extent that such Losses are the
result of the gross negligence, willful misconduct or fraud of such Purchaser
Entity. Each Purchaser, severally and not jointly, shall indemnify, defend and
hold the Company, its affiliates, their respective officers, directors,
employees, agents, attorneys, successors and assigns (each a “Company Entity”)
harmless against all Losses as a result of the breach of any of the
representations, warranties, covenants or agreements made by such Purchaser in
this Agreement or any of the other Transaction Documents, except to the extent
that such Losses are a result of the gross negligence, willful misconduct or
fraud of such Company Entity.

 

9.2 Indemnification Principles. For purposes of this Section 9, “Losses” shall
mean each and all of the following items: claims, losses (including, without
limitation, losses of earnings), liabilities, obligations, payments, damages
(actual, punitive or consequential to the extent provided in this Section 9.2),
charges, judgments, fines, penalties, amounts paid in settlement, costs,
expenses (including, without limitation, interest which may be imposed in
connection therewith, costs and expenses of investigation, actions, suits,
proceedings, demands, assessments and reasonable fees, expenses and
disbursements of counsel, consultants and other experts) and diminution in
values of the Securities from the date hereof and only if the person making such
a claim has sold such Securities prior to making such claim. Any payment (or
deemed payment) by the Company to a Purchaser pursuant to this Section 9 shall
be treated for federal income tax purposes as an adjustment to the price paid by
such Purchaser for its respective Note pursuant to this Agreement. Each
Purchaser and the Company hereby agrees that Losses shall not include punitive
or consequential damages except to the extent that such Losses are the result of
the gross negligence, willful misconduct or fraud of the party from whom the
indemnification is being sought (the “Indemnifying Party”).

 

9.3 Claim Notice; Right to Defend. A party seeking indemnification (the
“Indemnified Party”) under this Section 9 shall promptly upon becoming aware of
the facts indicating that a claim for indemnification may be warranted, give to
the Indemnifying Party a claim notice relating to such Loss (a “Claim Notice”).
Each Claim Notice shall specify the nature of the claim, the applicable
provision(s) of this Agreement or other instrument under which the claim for
indemnity arises, and, if possible, the amount or the estimated amount thereof.
No failure or delay in giving a Claim Notice (so long as the same is given prior
to

 

48



--------------------------------------------------------------------------------

expiration of the representation or warranty upon which the claim is based) and
no failure to include any specific information relating to the claim (such as
the amount or estimated amount thereof) or any reference to any provision of
this Agreement or other instrument under which the claim arises shall affect the
obligation of the Indemnifying Party unless such failure materially and
adversely prejudices the Indemnifying Party. If such Loss relates to the
commencement of any action or proceeding by a third person, the Indemnified
Party shall give a Claim Notice to the Indemnifying Party regarding such action
or proceeding and the Indemnifying Party shall be entitled to participate
therein to assume the defense thereof with counsel reasonably satisfactory to
the Indemnified Party. After the delivery of notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such action or
proceeding, the Indemnifying Party shall not be liable (except to the extent the
proviso to this sentence is applicable, in which event it will be so liable) to
the Indemnified Party under this Section 9 for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation, provided that each
Indemnified Party shall have the right to employ separate counsel to represent
it and assume its defense (in which case, the Indemnifying Party shall not
represent it) if (i) upon the advice of counsel, the representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, (ii) in the event the Indemnifying Party has
not assumed the defense thereof within 10 days of receipt of notice of such
claim or commencement of action, and in which case the fees and expenses of one
such separate counsel shall be paid by the Indemnifying Party or (iii) if such
Indemnified Party who is a defendant in any action or proceeding which is also
brought against the Indemnifying Party reasonably shall have concluded that
there may be one or more legal defenses available to such Indemnified Party
which are not available to the Indemnifying Party. If any Indemnified Party
employs such separate counsel it will not enter into any settlement agreement
which is not approved by the Indemnifying Party, such approval not to be
unreasonably withheld. If the Indemnifying Party so assumes the defense thereof,
it may not agree to any settlement of any such claim or action as the result of
which any remedy or relief, other than monetary damages for which the
Indemnifying Party shall be responsible hereunder, shall be applied to or
against the Indemnified Party, without the prior written consent of the
Indemnified Party. In any action hereunder as to which the Indemnifying Party
has assumed the defense thereof with counsel reasonably satisfactory to the
Indemnified Party, the Indemnified Party shall continue to be entitled to
participate in the defense thereof, with counsel of its own choice, but, except
as set forth above, the Indemnifying Party shall not be obligated hereunder to
reimburse the Indemnified Party for the costs thereof.

 

9.4 Limitations on Indemnification. Other than with respect to any
indemnification claim made with respect to Losses arising from a claim, action
or proceeding by a third Person pursuant to this Section 9, for which
indemnification obligations hereunder shall be unlimited, neither Company nor
any Purchaser shall have any indemnification payment obligations with respect to
Section 9.1 for Losses in excess of the aggregate Purchase Price paid for the
Shares and Notes sold under this Agreement.

 

9.5 Subrogation. Upon making an indemnity payment pursuant to this Agreement,
the Indemnifying Party will, to the extent of such payment, be subrogated to all
rights of the Indemnified Party against any third Person in respect of the
Losses to which the payment related. Without limiting the generality of any
other provision hereof, each such

 

49



--------------------------------------------------------------------------------

Indemnified Party and Indemnifying Party will duly execute upon request all
instruments reasonably necessary to evidence and perfect the above-described
subrogation rights.

 

9.6 No Double Recovery; Use of Insurance. Notwithstanding anything herein to the
contrary, neither Company nor any Purchaser shall be entitled to indemnification
or reimbursement under any provision of this Agreement for any amount to the
extent such party or any Affiliate has been indemnified or reimbursed for such
amount under any other provision of this Agreement or any other Transaction
Document. Furthermore, in the event any Losses related to a claim by an
Indemnified Party are covered by insurance, the Indemnified Party agrees to use
commercially reasonable efforts to seek recovery under such insurance and the
Indemnified Party shall refund to the Indemnifying Party amounts of insurance
actually received up to the amount of indemnification payments actually received
with respect to such Losses to the extent the Indemnified Party recovers from
the insurance.

 

9.7 Mitigation. The Company and each Purchaser each agrees to use reasonable
efforts to mitigate any Loss which forms the basis of a claim under this Section
9.

 

10. Certain Definitions. For the purposes of this Agreement the following terms
will have the following meanings:

 

“ABS Interest” shall mean all or a majority of the Company’s interest in
Advanced Biosystems, Inc., its wholly-owned subsidiary.

 

“Additional Warrants” shall have the meaning ascribed to it in Section 6.2.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation for
the purposes of this definition if such Person possesses, directly or
indirectly, the power (i) to vote 10% or more of the securities having ordinary
voting power for the election of directors of such corporation or (ii) to direct
or cause the direction of the management and policies of such corporation,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Amended Charter” shall have the meaning ascribed to it in Section 3.2.

 

“Approval” shall have the meaning ascribed to it in Section 15.8(a).

 

“Associate” shall have the meaning ascribed to it in Section 3.10(a).

 

“Beta Financial Statements” shall have the meaning ascribed to it in Section
3.22(b).

 

“Break Up Fee” shall have the meaning ascribed to it in Section 15.17(a).

 

50



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of New York or any other day on which banking
institutions are authorized to close in New York City.

 

“Bylaws” shall have the meaning ascribed to it in Section 3.2.

 

“Capital Expenditures” shall mean, for any period and with respect to any
Person, all expenditures during such period by such Person which would be
classified as capital expenditures in accordance with GAAP or are made in
property which are the subject of a Synthetic Lease to which such Person becomes
a lessee party during such period.

 

“Capital Lease” of any Person shall mean any lease which is, or is required
under GAAP to be, capitalized on the balance sheet of the lessee at such time.

 

“Capital Lease Obligations” shall mean the aggregate amount which is, or is
required under GAAP to be, reported as a liability on the balance sheet of such
Person at such time as lessee under a Capital Lease.

 

“Cash Equivalent Investments” shall mean any of the following: (a) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of one year from the date of acquisition, (b) commercial
paper maturing not in excess of one hundred and eighty (180) days from the date
of acquisition and rated “P-1” by Moody’s Investors Service or “B” by Standard &
Poor’s Corporation on the date of acquisition, and (c) the following obligations
of any domestic commercial bank having capital and surplus in excess of Five
Hundred Million and 00/100 Dollars ($500,000,000.00), which has, or the holding
company of which has, a commercial paper rating meeting the requirements
specified in clause (b) above: (i) time deposits, certificates of deposit and
acceptances maturing not in excess of one (1) year from the date of acquisition,
or (ii) repurchase obligations with a term of not more than 30 days for
underlying securities of the type referred to in clause (a) above. In no event
shall any investment as to which the Company is an issuer or a direct or
indirect obligor be deemed a Cash Equivalent Investment.

 

“Certificate of Designations” shall have the meaning ascribed to it in Section
3.2.

 

“Claim Notice” shall have the meaning ascribed to it in Section 9.3.

 

“Closing” shall mean the First Closing or a Subsequent Closing, as applicable.

 

“Closing Date” shall mean the First Closing Date or a Subsequent Closing Date,
as applicable.

 

“Code” shall have the meaning ascribed to it in Section 3.16.

 

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Purchasers is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Transaction Documents, or otherwise.

 

51



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning ascribed to it in Section 2.5.

 

“Collateral Documents” shall mean the Security Agreements, the Subsidiary
Guarantees, the Mortgages, the Pledge Agreements and all of the other
acknowledgments, certificates, stock powers, financing statements, instruments
and other security documents executed by Company or any Subsidiary in favor of
the Collateral Agent for the benefit of the Purchasers and delivered to the
Collateral Agent, as security for the Note Indebtedness, in each case as of the
Closing Date or, from time to time, subsequent thereto, in connection with such
Security Agreements, the Guarantees, the Mortgages, the Pledge Agreements, this
Agreement and the other Transaction Documents, in each case, as such collateral
documents may be amended or otherwise modified from time to time.

 

“Company” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Company Acquisition” shall have the meaning ascribed to it in Section 1.1I.

 

“Company Option” shall have the meaning ascribed to it in Section 1.1I.

 

“Company Business Plan” shall have the meaning ascribed to it in Section 3.21.

 

“Company Employee Plans” shall have the meaning ascribed to it in Section 3.15.

 

“Company Entity” shall have the meaning ascribed to it in Section 9.1.

 

“Company Software” shall have the meaning ascribed to it in Section 3.9(b).

 

“Company Product” shall have the meaning ascribed to it in Section 3.31.

 

“Common Stock” shall have the meaning ascribed to it in the recitals.

 

“Consolidated” or “Consolidating” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
basis in accordance with GAAP. Unless otherwise specified herein, references to
consolidated financial statements or data of Company includes consolidation with
its Subsidiaries in accordance with GAAP.

 

“Controlled Group Member” shall mean each trade or business (whether or not
incorporated) which together with the Company is treated as a single employer
under Section 4001(a)(14) or 4001(b)(1) of ERISA or Section 414(b), (c), (m) or
(o) of the Code.

 

“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designations.

 

“Conversion Shares” shall have the meaning ascribed to it in Section 3.3.

 

“Credit Parties” shall mean the Company and each of the Subsidiary Guarantors.

 

“Debt” shall mean, as of any applicable date of determination, all items of
indebtedness, obligation or liability of a Person, whether matured or unmatured,
liquidated or

 

52



--------------------------------------------------------------------------------

unliquidated, direct or indirect, absolute or contingent, joint or several, that
should be classified as liabilities in accordance with GAAP, including without
limitation, any items so classified on a balance sheet and any reimbursement
obligations in respect of letters of credit, obligations in respect of
purchasers acceptances, provided, however that for purposes of calculating the
aggregate Debt of such Person and its Subsidiaries (if any), the direct and
indirect and absolute and contingent obligations of such Person (whether direct
or contingent) shall be determined without duplication.

 

“Default” shall mean an event which, with the passage of time or giving of
notice, will constitute an Event of Default.

 

“Disclosure Schedule” shall have the meaning ascribed to it in Section 2.4.

 

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

 

“EBITDA” for any period shall mean the net earnings (or loss) after taxes of the
Company for such period, (a) plus the sum of (i) the Interest Expense of the
Company for such period to the extent deducted in calculating net earnings for
such period, (ii) all charges against income for foreign, federal, state and
local income taxes of the Company for such period, to the extent deducted in
calculating net earnings for such period, (iii) the aggregate depreciation
expense of the Company for such period, (iv) the aggregate amortization expense
of the Company for such period, (v) losses from discontinued operations and
extraordinary items, (vi) the United States Department of Justice Debt paid in
the amount of $538,138, and (vii) all other non-cash charges deducted in
determining such net earnings, (b) minus the sum of (i) income from discontinued
operations and extraordinary items and (ii) all non-cash items (other than
accrual basis revenues) included in determining such net earnings, all as
determined on a Consolidated basis in accordance with GAAP.

 

“Environmental Affiliate” shall mean, with respect to any Person whose liability
(contingent or otherwise) for any Environmental Claim such Person has retained,
assumed or otherwise is liable for (by Law, agreement or otherwise).

 

“Environmental Claim” shall mean, with respect to any Person, any action, suit,
proceeding, notice, claim, complaint, demand, request for information or other
communication (written or oral) against, of or to such Person by or from any
other Person (including any Governmental Authority, citizens’ group or present
or former employee of such Person) alleging, asserting or claiming any actual or
potential (a) violation of or liability under any Environmental Laws or (b)
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, personal injuries, fines or penalties arising out of,
based on or resulting from the presence, or release into the environment, of any
Hazardous Materials at any location, whether or not owned by such Person.

 

“Environmental Laws” shall have the meaning ascribed to it in Section 3.19.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

 

53



--------------------------------------------------------------------------------

“ESOP” shall have the meaning ascribed to it in Section 3.33.

 

“Event of Default” shall mean each of the Events of Default specified in Section
6.1 hereof.

 

“Financial Statements” shall have the meaning ascribed to it in Section 3.22.

 

“First Closing” shall have the meaning ascribed to it in Section 1.3.

 

“First Closing Date” shall have the meaning ascribed to it in Section 1.3.

 

“Fixed Charge Coverage Ratio” for any twelve-month period shall mean the ratio
of (a) EBITDA minus Capital Expenditures and cash taxes for such period to (b)
Fixed Charges for such period.

 

“Fixed Charges” for any period shall mean the sum of (a) Interest Expense for
such period, plus (b) preferred stock cash dividends actually paid or required
to be paid, plus (c) the aggregate amount of all non-compete payments made by
the Company for such period, plus (d) without duplication, scheduled payments of
principal on Indebtedness and Capital Lease Obligations of the Company for such
period, all as determined on a Consolidated basis in accordance with GAAP.

 

“GAAP” shall have the meaning ascribed to it in Section 3.22.

 

“Government” shall mean the government of the United States of America, its
agencies and instrumentalities.

 

“Governmental Approval” shall mean any approval, order, consent, waiver,
authorization, certificate, license, permit or validation of, or exemption or
other action by, or filing, recording or registration with, or notice to, any
Governmental Authority.

 

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

 

“Government Bid” shall mean any offer to sell made by the Company or a
Subsidiary prior to the Closing Date which, if accepted, would result in a
Government Contract and for which an award has not been issued 30 days or more
prior to the date of this Agreement.

 

“Government Contract” shall mean any prime contract, subcontract, teaming
agreement or arrangement, joint venture, basic ordering agreement, pricing
agreement, letter contract, grant, cooperative agreement or other similar
arrangement of any kind, between the Company or a Subsidiary on one hand, and
(i) any Governmental Authority, (ii) any prime contractor of a Governmental
Authority in its capacity as a prime contractor, or (iii) any subcontractor at
any tier with respect to a contract with a Governmental Authority if such
subcontractor is acting in its capacity as a subcontractor, on the other hand. A
task, purchase or delivery order under a Government Contract shall not
constitute a separate Government

 

54



--------------------------------------------------------------------------------

Contract, for purposes of this definition, but shall be part of the Government
Contract to which it relates.

 

“Guaranty Obligations” shall mean with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or
collections) guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefore, (ii) to advance or
provide funds or other support for the payment or purchase of any such
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be in amount equal to the outstanding principal amount of
the Indebtedness in respect of which Guaranty Obligation is made.

 

“Hazardous Material” shall mean any element, compound, substance or other
material (including, without limitation, any pollutant, contaminant, hazardous
waste, hazardous substance, chemical substance, or product) that is listed,
classified or regulated pursuant to any Environmental Law, including, without
limitation, any petroleum product, by-product or additive, asbestos, presumed
asbestos-containing material, asbestos-containing material, medical waste,
chlorofluorocarbon, hydrochlorofluorocarbon, lead-containing paint,
polychlorinated biphenyls, radioactive material or radon.

 

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

 

“Indebtedness” of a Person shall mean:

 

(a) all obligations on account of money borrowed by, or credit extended to or on
behalf of, or for or on account of deposits with or advances to, such Person
(other than trade payables and accrued liabilities in the ordinary course);

 

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

 

(c) all obligations of such Person for the deferred purchase price of property
or services;

 

(d) all obligations secured by a Lien on property owned by such Person, whether
or not assumed (except inchoate Liens securing obligations not yet due and
payable); and all Capital Lease Obligations or obligations under Synthetic
Leases (without regard to any limitation on the rights and remedies of the
holder of such Lien or the lessor under such Capital Lease or Synthetic Lease to
repossession or sale of such property);

 

55



--------------------------------------------------------------------------------

(e) the face amount of all letters of credit issued for the account of such
Person and, without duplication, the unreimbursed amount of all drafts drawn
thereunder, and all other payment or monetary indemnification obligations of
such Person associated with such letters of credit or draws thereon;

 

(f) All obligations of such Person in respect of acceptances or similar
obligations issued for the account of such Person; and

 

(g) all obligations of such Person under any interest rate or currency
protection agreement, interest rate or currency future, interest rate or
currency option, interest rate or currency swap or cap or other interest rate or
currency hedge agreement.

 

“Indemnified Party” shall have the meaning ascribed to it in Section 9.3.

 

“Indemnifying Party” shall have the meaning ascribed to it in Section 9.2.

 

“Intercompany Debt” shall mean any indebtedness owing by a Credit Party to
another Credit Party.

 

“Intercreditor Agreement” shall have the meaning ascribed to it in Section 2.3.

 

“Interest Expense” for any period shall mean the total cash interest expense of
the Company (including amortization of deferred financing fees, premiums or
interest rate protection agreements and original issue discounts) for such
period determined in accordance with GAAP.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated thereunder.

 

“Junior Intercreditor Agreement” shall have the meaning ascribed to it in
Section 2.2.

 

“Knowledge” shall mean with respect to the Company, the actual knowledge of
Sterling E. Phillips, Jr., Ronald Alexander, Deborah Hickox, Elisa Rivera, Julie
Holt, Donald Jewell, Michael Stolarik, Steve Dolbey, Heinz Wimmer and Charlie
Floyd.

 

“Law”, with respect to any Person, shall mean such Person’s certificate of
incorporation or other organizational documents, its by-laws and any foreign,
federal, state or local law, statute, rule, regulation, ordinance, code,
directive, writ, injunction, decree, judgment or order applicable to such
Person.

 

“Losses” shall have the meaning ascribed to it in Section 9.2.

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security.

 

56



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean, with respect to any Person, an effect
which is materially adverse to the business, assets, properties, operations,
results of operations, or condition (financial or otherwise) of such Person
individually or of such Person and its Subsidiaries taken as a whole.

 

“Material Contracts” shall have the meaning ascribed to it in Section 3.10.

 

“Material Credit Party” shall have the meaning ascribed to it in Section 6.1(k).

 

“Material Subsidiary” shall mean, at any time, each Subsidiary of the Company
other than those that are not party to any Material Contract or are not
conducting any business operations at such time and which on the date hereof are
Advanced Biosystems, Inc., Sycom Services, Inc., and Beta Analytics,
Incorporated.

 

“Maturity Date” with respect to any Note shall mean the date 120 days following
the date of issuance thereof; provided, however, that if the SEC reviews the
Company’s filings seeking Stockholder Approval, 180 days following the date of
issuance thereof.

 

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated
October 31, 2001 among Analex Corporation, the sellers identified therein,
Analex Corporation Employee Stock Ownership Plan and Trust and the Company.

 

“Mortgages” shall mean all mortgages executed and delivered after the date
hereof by the Company, any Subsidiary or any Person who becomes a Subsidiary
after the date hereof, executed and delivered to the Collateral Agent on behalf
of the Purchasers as of the date hereof by the Company and other Material
Subsidiaries granting the Collateral Agent and the Purchasers first priority
Liens, subject to the Intercreditor Agreement and Liens existing on the date of
such Mortgage, on all of the real property owned by the Company and each of the
Material Subsidiaries subject only to the Liens held by the Banks, Permitted
Liens and such other encumbrances as are acceptable to the Collateral Agent and
the Purchasers.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Company or any Controlled Group Member has or had an obligation to
contribute.

 

“New Securities” shall have the meaning ascribed to it in Section 4.2.

 

“Notes” shall have the meaning ascribed to it in the recitals.

 

“Note Indebtedness” shall mean without duplication principal, interest, fees,
expenses and other charges related to the Collateral Documents and the Notes
whether arising under the Collateral Documents or the Notes or under Section
15.7 hereof (other than the last sentence of Section 15.7), and indemnification
obligations with respect to any of the foregoing, whether direct or indirect,
absolute or contingent, of the Company to any of the Purchasers or to the
Collateral Agent, in any manner and at any time, whether evidenced by the Notes
or arising under this Agreement, due or hereafter to become due, now owing or
that may be hereafter be incurred by Company to, any of the Purchasers or by the
Collateral Agent, and any judgments that may hereafter be rendered on such
indebtedness or any part thereof, with interest according

 

57



--------------------------------------------------------------------------------

to the rates and terms specified, or as provided by law, and any and all
consolidation, amendments, renewals, replacements, substitutions or extensions
of any of the foregoing.

 

“Notice of Exercise” shall have the meaning ascribed to it in Section 7.18.

 

“Options” shall have the meaning ascribed to it in Section 3.4.

 

“Original Intercreditor Agreement” shall mean the Intercreditor and
Subordination Agreement dated December 9, 2003, among the Company, Bank of
America, N.A. and certain Purchasers.

 

“Original Pledge Agreement” shall mean the Pledge Agreement dated as of December
9, 2003, among the Pledgors named therein, the Pledgees named therein and the
Collateral Agent.

 

“Original Security Agreement” shall mean the Security Agreement dated as of
December 9, 2003, among the Company, the Lenders named therein and the
Collateral Agent.

 

“Original Subsidiary Guarantee” shall mean the Subsidiary Guarantee dated as of
December 9, 2003, among the Subsidiary Guarantors named therein and the Lenders
named therein.

 

“Original Subsidiary Security Agreement” shall mean the Subsidiary Security
Agreement dated as of December 9, 2003 among the Subsidiaries named therein, the
Lenders named therein and the Collateral Agent.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
Title IV of ERISA or any other governmental agency, department or
instrumentality succeeding to the functions of said corporation.

 

“Pension-Related Event” shall mean any of the following events or conditions:

 

(a) Any action is taken by any Person (i) to terminate, or which would result in
the termination of, a Plan, either pursuant to its terms or by operation of Law
(including any amendment of a Plan which would result in a termination under
Section 4041(e) of ERISA), or (ii) to have a trustee appointed for a Plan
pursuant to Section 4042 of ERISA;

 

(b) The PBGC notifies any Person of its determination that an event described in
Section 4042 of ERISA has occurred with respect to a Plan, that a Plan should be
terminated, or that a trustee should be appointed for a Plan;

 

(c) Any Reportable Event occurs with respect to a Plan;

 

(d) Any action occurs or is taken which would reasonably be expected to result
in the Company or any Controlled Group Member becoming subject to liability for
a complete or partial withdrawal by any Person from a Multiemployer Plan
(including seller liability incurred under Section 4204(a)(2) of ERISA), or the
Company or any Controlled Group

 

58



--------------------------------------------------------------------------------

Member receives from any Person a notice or demand for payment on account of any
such alleged or asserted liability;

 

(e) (i) There occurs any failure to meet the minimum funding standard under
Section 302 of ERISA or Section 412 of the Code with respect to a Plan, or any
tax return is filed showing any tax payable under Section 4971(a) of the Code
with respect to any such failure, or the Company or any Controlled Group Member
receives a notice of deficiency from the Internal Revenue Service with respect
to any alleged or asserted such failure, or (ii) any request is made by any
Person for a variance from the minimum funding standard, or an extension of the
period for amortizing unfunded liabilities, with respect to a Plan, or (iii) the
Company or any Controlled Group Member fails to pay the PBGC premium with
respect to a Plan when due and it remains unpaid for more than 30 days
thereafter; or

 

(f) There occurs any “prohibited transaction” within the meaning of Section 406
of ERISA or Section 4975 of the Code involving a Plan.

 

“Permits” shall have the meaning ascribed to it in Section 3.8.

 

“Permitted Acquisition” shall mean one or a series of related acquisitions
(whether by asset purchase, stock purchase, merger, consolidation or otherwise)
involving the payment by the Company and one or more Subsidiaries of
consideration of less than $10 million and the acquisition of Beta Analytics,
Incorporated

 

“Permitted Liens” shall have the meaning ascribed to it in Section 8.3.

 

“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated organization, joint venture,
joint stock company, or a government or any agency or political subdivision
thereof or other entity of any kind.

 

“Plan” shall mean (a) any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) covered by Title IV of
ERISA by reason of Section 4021 of ERISA, of which the Company or any Controlled
Group Member is or has been within the preceding five years a “contributing
sponsor” within the meaning of Section 4001(a)(13) of ERISA, or which is or has
been within the preceding five years maintained for employees of the Company or
any Controlled Group Member and (b) any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (other than a Multiemployer Plan) which is
subject to Title I of ERISA by reason of Section 4 of ERISA and is subject to
the minimum funding requirements of Section 302 of ERISA or Section 412 of the
Code, of which the Company or any Controlled Group member is or has been within
the preceding five years an employer liable for contributions within the meaning
of Section 302(c)(11) of ERISA or Section 412(c)(11) of the Code, or which is or
has been within the preceding five years maintained for employees of the Company
or any Controlled Group Member.

 

“Pledge Agreement” shall mean the Original Pledge Agreement as amended by the
Pledge Agreement Amendment, and all pledge agreements executed and delivered
after the Closing Date, pursuant to which Company and any Subsidiary grants to
the Collateral Agent and

 

59



--------------------------------------------------------------------------------

the Purchasers a first priority security interest (subject to the rights of
Senior Lenders) in all of the issued and outstanding stock of its Subsidiaries,
as may be amended from time to time.

 

“Pledge Agreement Amendment” shall have the meaning ascribed to it in Section
2.2.

 

“Principal Amount and Purchase Price”, with respect to each Purchaser, shall
mean the amount set forth next to such Purchaser’s name on Schedule I hereto.

 

“Pro Rata Share” shall have the meaning ascribed to it in Section 15.17.

 

“Proprietary Rights” shall have the meaning ascribed to it in Section 3.9.

 

“Purchaser(s)” shall have the meaning ascribed to it in the preliminary
paragraph.

 

“Purchaser Entity” shall have the meaning ascribed to it in Section 9.1.

 

“Purchase Price” shall have the meaning ascribed to it in Section 1.1(a).

 

“Purchase Price Percentage” with respect to each Purchaser, shall mean the
percentage set forth opposite such Purchaser’s name under the heading “Purchase
Price Percentage” on Schedule I hereto.

 

“Registration Rights Agreement” shall have the meaning ascribed to it in Section
5.1(i).

 

“Release” shall mean any past or present release, spill, leak, leaching,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping.

 

“Reportable Event” shall mean (a) a reportable event described in Section 4043
of ERISA and regulations thereunder, (b) a withdrawal by a substantial employer
from a Plan to which more than one employer contributes, as referred to in
Section 4063(b) of ERISA, (c) a cessation of operations at a facility causing
more than twenty percent (20%) of Plan participants to be separated from
employment, as referred to in Section 4063(e) of ERISA, or (d) a failure to make
a required installment or other payment with respect to a Plan when due in
accordance with Section 412 of the Code or Section 302 of ERISA which causes the
total unpaid balance of missed installments and payments (including unpaid
interest) to exceed One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00).

 

“Responsible Officer” shall mean the Chief Executive Officer, Chief Operating
Officer, Vice President of Finance or Chief Financial Officer of the Company.

 

“Restrictive Covenant” shall have the meaning ascribed to it in Section 15.19.

 

“SEC” shall have the meaning ascribed to it in Section 3.21.

 

“Securities” shall mean, collectively, the Notes, the Shares, the Warrants and
the Additional Warrants, if any, issued pursuant to this Agreement.

 

60



--------------------------------------------------------------------------------

“Securities Act” shall have the meaning ascribed to it in Section 3.10.

 

“Security Agreement” shall mean the Original Security Agreement as amended by
the Security Agreement Amendment, and all other security agreements executed and
delivered after the Closing Date by any Person which becomes a Subsidiary after
the Closing Date, pursuant to which Company and each Subsidiary grants to the
Collateral Agent and Purchasers a first priority security interest, to the
extent therein provided, subject to the Liens existing on the date of such
security agreements, in all of the Collateral described herein.

 

“Security Agreement Amendment” shall have the meaning ascribed to it in Section
2.2.

 

“Senior Credit Agreement” shall have the meaning ascribed to it in Section 2.3.

 

“Senior Credit Facility” shall mean, at any time, the credit facility evidencing
Senior Indebtedness.

 

“Senior Debt” shall mean as of any date of determination all Total Debt as of
such date less the Note Indebtedness and all Subordinated Debt.

 

“Senior Indebtedness” means Indebtedness and obligations under the Senior Credit
Facility in effect on the date hereof, and Indebtedness under any future Senior
Credit Facility so long as such future Senior Credit Facility consists of (a)
borrowings determined on the basis of not more than 90% of the Company’s
accounts receivable, even though such facility may be secured by all of the
Company’s assets, (b) an additional amount not to exceed $1 million and (c) only
one Senior Credit Facility is in effect at any time.

 

“Senior Lender” means each holder of Senior Indebtedness.

 

“Series A Indebtedness” shall mean without duplication principal, interest,
fees, expenses and other charges related to the Series A Notes whether arising
under the Series A Notes or under the Series A Purchase Agreement, and
indemnification obligations with respect to any of the foregoing, whether direct
or indirect, absolute or contingent, of the Company to any of the holders of the
Series A Notes or to the Collateral Agent, in any manner and at any time,
whether evidenced by the Series A Notes or arising under the Series A Purchase
Agreement, due or hereafter to become due, now owing or that may be hereafter be
incurred by Company to, any of the holders of the Series A Notes or by the
Collateral Agent, and any judgments that may hereafter be rendered on such
indebtedness or any part thereof, with interest according to the rates and terms
specified, or as provided by law, and any and all consolidation, amendments,
renewals, replacements, substitutions or extensions of any of the foregoing.

 

“Series A Notes” shall mean those certain secured subordinated promissory notes
issued to certain Purchasers pursuant to the Series A Purchase Agreement.

 

“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock, $.02 par value per shares.

 

61



--------------------------------------------------------------------------------

“Series A Purchase Agreement” shall mean that certain Subordinated Note and
Series A Preferred Stock Purchase Agreement, dated as of July 18, 2003, between
the Company, Pequot Private Equity Fund III, L.P. and Pequot Offshore Private
Equity Partners III, L.P.

 

“Series B Original Issue Price” shall have the meaning ascribed to it in the
Certificate of Designations.

 

“Series B Preferred Stock” shall have the meaning ascribed to it in the
recitals.

 

“Shares” shall have the meaning ascribed to it in recitals.

 

“66 2/3% in Interest Purchasers” shall mean the Purchasers owning Securities,
the original purchase price of which constitutes at least 66 2/3% of the dollars
invested by all of the Purchasers in all of the then outstanding Securities.

 

“Stock Payment” by any Person shall mean any dividend, distribution,
distribution or payment of any nature (whether in cash, securities, or other
property) on account of or in respect of any shares of the capital stock (or
warrants, options or rights therefore) of such Person, including any payment on
account of the purchase, redemption, retirement, defeasance or acquisition of
any shares of the capital stock (or warrants, options or rights therefore) of
such Person, in each case regardless of whether required by the terms of such
capital stock (or warrants, options or rights) or any other agreement or
instrument.

 

“Stockholders’ Agreement” shall have the meaning ascribed to it in Section
5.1(i).

 

“Stockholder Approval” shall have the meaning ascribed to it in the second
recital.

 

“Subordinated Debt” shall mean Debt of Company or a Subsidiary which has been
subordinated in right of payment and priority to the Note Indebtedness, all on
terms and conditions satisfactory to the Collateral Agent and the Purchasers.

 

“Subsequent Closing” shall have the meaning ascribed to it in Section 1.3.

 

“Subsequent Closing Date” shall have the meaning ascribed to it in Section 1.3.

 

“Subsequent Closing Amount”, with respect to each Purchaser, shall mean the
amount set forth next to such Purchaser’s name on Schedule II hereto, which
shall be an aggregate of $25,000,000 multiplied by such Purchaser’s Purchase
Price Percentage.

 

“Subsidiary(ies)” shall mean any other corporation, limited liability company,
association, joint stock company, joint venture or business trust of which, as
of the date hereof or hereafter, (i) more than fifty percent (50%) of the
outstanding voting stock, share capital or other equity interests is owned
either directly or indirectly by any Person or one or more of its Subsidiaries,
or (ii) the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by any Person and/or its
Subsidiaries. Unless otherwise specified to the contrary herein, Subsidiary(ies)
shall refer to the Company’s Subsidiary(ies).

 

62



--------------------------------------------------------------------------------

“Subsidiary Guarantee” shall have the meaning ascribed to it in Section 2.4.

 

“Subsidiary Guarantee Amendment” shall have the meaning ascribed to it in
Section 2.4.

 

“Subsidiary Guarantor(s)” shall have the meaning ascribed to it in Section 2.4.

 

“Subsidiary Security Agreement” shall have the meaning ascribed to it in Section
2.2.

 

“Subsidiary Security Agreement Amendment” shall have the meaning ascribed to it
in Section 2.2.

 

“Supermajority Purchasers” shall mean the Purchasers owning Securities, the
original purchase price of which constitutes at least 75% of the dollars
invested by all of the Purchasers in all of the then outstanding Securities.

 

“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of such
Person where the transaction is considered Indebtedness for borrowed money for
federal income tax purposes but is classified as an operating lease in
accordance with GAAP for financial reporting purposes.

 

“34 Act” shall have the meaning ascribed to it in Section 3.21.

 

“Total Funded Debt” shall mean all Indebtedness (excluding Indebtedness
consisting of obligations described in item (g) of the definition of
Indebtedness), plus contingent and unconditional earn-out liabilities and
contingent and unconditional non-compete liabilities, excepting (i) any cash
bonus payments to employees of the Company related to the Expendable Launch
Vehicle Integrated Services contract with NASA until such cash bonus payments
are earned, (ii) any contingent earn-out payments related to Borrower’s
acquisition of the stock of Beta Analytics, Incorporated until such earn-out
payments are earned, and (iii) any contingent earn-out payments related to any
acquisition of Company which closes after Closing Date and is consented to by
the Senior Lender until such earn-out payments are earned.

 

“Transaction Documents” shall mean, collectively, this Agreement, the
Securities, the Security Agreement, the Subsidiary Security Agreement, the
Subsidiary Guarantee, the Pledge Agreement, the Mortgages, the Intercreditor
Agreement, the Amended Charter, the Bylaws, the Stockholders’ Agreement, the
Registration Rights Agreement, the Co-Sale Agreement and all other agreements
and instruments and any other documents, certificates, instruments or agreements
executed pursuant to or in connection with any such document or this Agreement,
as such documents may be amended from time to time.

 

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time in
the State of Delaware.

 

“Warrant(s)” shall have the meaning ascribed to it in the recitals.

 

63



--------------------------------------------------------------------------------

11. Post-Closing Covenants.

 

11.1 Registration of Common Stock Underlying Securities. Subject to the terms of
the Registration Rights Agreement, the Company shall file with the SEC within 30
days following the conversion of the Notes a registration statement in respect
of the Common Stock (i) underlying the Shares or (ii) underlying the shares of
Series B Preferred Stock issuable upon conversion of the Notes, as applicable
and (iii) issuable upon exercise of the Warrants and the Additional Warrants, if
any, and shall use its reasonable best efforts to cause such registration
statement to become effective within 90 days of the Closing Date and to remain
effective until all of such Common Stock is sold or the Purchasers are entitled
to sell all of such unsold Common Stock under Rule 144(k) or any successor
provision without any limitation on the number of shares that may be sold at any
time.

 

11.2 Filing of Financing Statements. If the Stockholder Approval has not
occurred prior to the First Closing Date, the Company shall have filed, within
10 days of the First Closing Date, appropriately completed and duly executed
copies of copies of (i) financing statements on Form UCC-1 with respect to the
assets of Beta Analytics, Incorporated and (ii) if necessary, amendments to the
financing statements on Form UCC-1 previously filed with respect to the
Collateral, each to be filed with the Secretary of State of the State of
Delaware in form and substance reasonably satisfactory to the Purchasers and
shall provide evidence to the Collateral Agent of such filing.

 

11.3 Filing of Patent, Trademark and Copyright Recordation Forms. If the
Stockholder Approval has not occurred prior to the First Closing Date, the
Company shall have filed, within 90 days of the First Closing Date, (i)
recordation forms with the United States Patent and Trademark Office with
respect to the assets of Beta Analytics, Incorporated and (ii) if necessary,
amendments of the recordation forms previously filed with respect to the
Collateral with the United States Patent and Trademark Office to secure the
Purchasers’ security interest in the Patents and Trademarks pledged as
Collateral (as such term is defined in the Security Agreement) in the Security
Agreement and with the United States Copyright Office to perfect the Purchasers’
security interest in the Copyrights pledged as Collateral in the Security
Agreement, in each case in form and substance reasonably satisfactory to the
Purchasers.

 

11.4 Insurance Coverage. If and to the extent that the liability of the Company
disclosed in item 1 of Section 3.10(a) of the Disclosure Schedule, is not
covered by the Company’s existing insurance described in Section 3.6(b) of the
Disclosure Schedule, the Company shall obtain, within 60 days of the Closing
Date, and provide to the Purchasers evidence of coverage for such liability, if
and to the extent that such coverage is commercially available.

 

64



--------------------------------------------------------------------------------

12. Transferability. Subject to the Co-Sale Agreement, each Purchaser may
transfer the Shares, Notes, Warrants and Additional Warrants, shares of Series B
Preferred Stock issuable upon conversion of the Notes and the shares of Common
Stock issuable upon exercise of the Warrants and Additional Warrants, if any,
and conversion of the Series B Preferred Stock, and the rights and obligations
attached thereto, so long as (a) any such transfer(s) comply with applicable
securities laws and (b) unless such securities have been registered under any
applicable securities laws and transferred pursuant to a non-private, open
market transaction on the securities exchange on which the Company’s Common
Stock is listed, if such transferee is not a United States citizen or an entity
formed under the laws of a U.S. jurisdiction, such Purchaser obtains the
Company’s consent for such transfer (which shall not be unreasonably withheld).

 

13. Board Observer. The Company agrees that each of General Electric Pension
Trust and New York Life Investment Management shall have one non-voting observer
of the Board and any committee thereof, in accordance with Section 2.1 of the
Stockholders’ Agreement.

 

14. Pre-First Closing Covenants.

 

14.1 Operation of Business Prior to Closing. The Company shall operate its
business and the business of its Subsidiaries in the ordinary course and in a
manner consistent with past practices between the date hereof and the First
Closing Date.

 

14.2 Government Contracts and Government Bids. From the date hereof until the
First Closing Date, the Company and each Subsidiary shall notify the Purchasers
within five days of the date on which it:

 

(a) enters into or amends any (i) Government Contract involving annual
expenditures or liabilities in excess of $100,000 or (ii) purchase or task order
under existing Government Contract, involving annual expenditures or liabilities
in excess of $150,000 or which is not cancelable within six months without
penalty, cost or liability or which is otherwise material to the Company; or

 

(b) submits any new Government Bid which, if accepted, is expected to result in
a loss to the Company or would result in a Government Contract with a backlog
value in excess of (i) $100,000, if a new Government Bid, or (ii) $150,000, if a
purchase or task order under an existing Government Contract.

 

14.3 Restriction on Issuance of Capital Stock. From the date hereof until the
First Closing Date, the Company shall not authorize the issuance of any capital
stock of the Company except for shares of capital stock issuable (i) upon the
exercise of Options and warrants outstanding as of the date hereof, as set forth
in Section 3.4, or granted after the date hereof and approved by the Board of
Directors of the Company and (ii) as consideration for the acquisition of Beta
Analytics, Incorporated

 

14.4 Preemptive Rights. To the extent that any Purchaser has or holds preemptive
rights, such Purchaser hereby waives any and all preemptive rights that it may
have with respect to Securities issued or issuable pursuant to this Agreement.

 

65



--------------------------------------------------------------------------------

14.5 Consent of Series A Holders. By its execution below, each of Pequot Private
Equity Fund III, L.P. and Pequot Offshore Private Equity Partners III, L.P.
hereby consent to the transactions contemplated by this Agreement and the other
Transaction Documents, as required by the Amended Charter and the Series A
Purchase Agreement.

 

15. Miscellaneous.

 

15.1 Survival of Representations and Warranties. The representations and
warranties of the Company and Purchasers contained in or made pursuant to this
Agreement (other than those made in Sections 3.16 and 3.19) shall survive the
execution and delivery of this Agreement and the other Transaction Documents and
the Closing until April 30, 2006 and the representations and warranties of the
Company made in Sections 3.16 and 3.19 shall survive the execution and delivery
of this Agreement and the other Transaction Documents and the Closing for a
period of six months after the applicable statute of limitations has expired,
and, in each case, such representations and warranties shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Purchasers or the Company.

 

15.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

15.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware, excluding the application of any conflicts of
laws principles which would require the application of the laws of another
state.

 

15.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

15.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

15.6 Notices. All notices and other communications required or permitted
hereunder shall be in writing. Notices shall be delivered personally, via
recognized overnight courier (such as Federal Express, DHL or Airborne Express)
or via certified or registered mail. Notices may be delivered via facsimile or
e-mail, provided that by no later than two days thereafter such notice is
confirmed in writing and sent via one of the methods described in the previous
sentence. Notices shall be addressed as follows:

 

(a) if to a Purchaser, to such Purchaser’s address set forth on Schedule I
hereto, or at such other address or facsimile number as such Purchaser shall
have furnished to the Company in writing, with a copy to Thelen Reid & Priest
LLP, 875 Third Avenue, New York, New York 10022, Attention: E. Ann Gill,
facsimile number (212) 829-2299 or

 

66



--------------------------------------------------------------------------------

(b) if to the Company, to Analex Corporation, 5904 Richmond Highway, Suite 300
Alexandria, Virginia 22303, Attention: Chief Executive Officer, facsimile number
(703) 329-8187, or at such other address or facsimile number as the Company
shall have furnished in writing to the Purchasers, with a copy to Holland and
Knight LLP, 2099 Pennsylvania Avenue, N.W., Suite 100, Washington, D.C. 20006,
Attention: William J. Mutryn, facsimile number (202) 955-5564.

 

All notices shall be effective upon receipt.

 

15.7 Expenses. Irrespective of whether the Closing is effected, the Company
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement and the transactions
contemplated hereby and shall reimburse the Purchasers for the reasonable
out-of-pocket expenses (including legal fees and disbursements paid to counsel
to the Purchasers), which the Purchasers have incurred with respect to the
negotiation, execution, delivery and performance of this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby in an
amount not exceeding three hundred thousand dollars ($300,000) with respect to
the First Closing. The Company shall pay all costs and expenses (including
reasonable legal fees and expenses) incurred by the Purchasers in connection
with any Subsequent Closing and the enforcement of this Agreement and the
Transaction Documents and in connection with any filing pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, that may be
incurred by the Purchasers as a result of the purchase or ownership of the
Securities. The Company shall pay all reasonable expenses incurred by the
directors designated pursuant to Section 2.1(a), (b) and (c) of the
Stockholders’ Agreement in connection with their attendance at meetings of the
Company’s Board of Directors (including all reasonable travel and lodging
expenses related thereto).

 

15.8 Amendments and Waivers. (a) Subject to the terms of Sections 15.8(b) and
(c), and except to the extent expressly provided in Section 9, to the extent
that (i) the terms of this Agreement require a Credit Party to obtain the
consent or approval of the Purchasers, (ii) the terms of this Agreement require
or permit a Credit Party to take any action, including but not limited to
declaring a payment default or other Event of Default, (iii) a Credit Party
seeks an amendment to or termination of any of the terms of this Agreement, or
(iv) a Credit Party seeks a waiver of any right to the Purchasers under this
Agreement, such consent, approval, action, termination, amendment or waiver
(each, an “Approval”) shall be made by the 66 2/3% in Interest Purchasers.

 

(b) Notwithstanding anything to the contrary contained in Section 15.8(a), the
Purchasers shall not, without the prior written consent and approval of at least
the Supermajority Purchasers, amend, modify, terminate or obtain a waiver of any
provision of this Agreement, which will have the effect of (i) reducing the
principal amount of any Notes or of any payment required to be made to the
holders thereof, or modifying the terms of a payment or prepayment thereof or
(ii) reducing the rate or extending the time for payment of interest under any
Notes or (iii) releasing any Collateral.

 

(c) Notwithstanding anything to the contrary contained in Section 15.8(a),
following a default pursuant to Section 6.1(a) hereof (a) each holder shall be
permitted to

 

67



--------------------------------------------------------------------------------

exercise all of its rights and remedies under this Agreement, the Note held by
such holder, and the Transaction Documents individually, and (b) the Company
shall be required to seek any and all consents, approvals, waivers, terminations
or amendments pursuant to this Agreement from each such holder individually, as
provided in this Agreement. Each Purchaser agrees that, for the benefit of the
other holders, any proceeds received by such holder as a result of the exercise
of rights and remedies under this Agreement pursuant to this Section 15.8(c)
will be divided, pro rata, among all holders of the Notes.

 

15.9 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.

 

15.10 Entire Agreement. Each party hereby acknowledges that no other party or
any other person or entity has made any promises, warranties, understandings or
representations whatsoever, express or implied, not contained in the Transaction
Documents and acknowledges that it has not executed the Transaction Documents in
reliance upon any such promises, representations, understandings or warranties
not contained herein or therein and that the Transaction Documents supersede all
prior agreements and understandings between the parties with respect thereto.
There are no promises, covenants or undertakings other than those expressly set
forth or provided for in the Transaction Documents.

 

15.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such nonbreaching or nondefaulting party nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.

 

15.12 Facsimile Signatures. Any signature page delivered by a fax machine shall
be binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto. Any party who
delivers such a signature page agrees to deliver promptly an original
counterpart to each party to whom the faxed signature page was sent.

 

15.13 Other Remedies. In addition to those remedies specifically set forth
herein and in the Transaction Documents, if any, each party may proceed to
protect and enforce its rights under this Agreement and the Transaction
Documents either by suit in equity and/or by action at law, including, but not
limited to, an action for damages as a result of any such breach and/or an
action for specific performance of any such covenant or agreement contained in
this Agreement or in the Transaction Documents. No right or remedy conferred
upon or reserved to any party under this Agreement or the Transaction Documents
is intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every

 

68



--------------------------------------------------------------------------------

other right and remedy given under this Agreement and the Transaction Documents
or now and hereafter existing under applicable law.

 

15.14 Further Assurances. At any time or from time to time after the Closing,
the Company, on the one hand, and the Purchasers, on the other hand, agree to
cooperate with each other, and at the request of the other party, to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby relating to the purchase
contemplated herein and to otherwise carry out the intent of the parties
hereunder.

 

15.15 Exchanges; Lost, Stolen or Mutilated Stock Certificates, Notes, Warrants
and Additional Warrants. Upon surrender by any Purchaser to the Company of any
stock certificate, Note, Warrant or Additional Warrant, the Company at its
expense shall issue in exchange therefore, and deliver to such Purchaser, a
replacement stock certificate, Note, Warrant, or Additional Warrant. Upon
receipt of evidence satisfactory to the Company of the loss, theft, destruction
or mutilation of any stock certificate, Note, Warrant, or Additional Warrant and
in case of any such loss, theft or destruction, upon delivery of an indemnity
agreement, satisfactory to the Company, or in case of any such mutilation, upon
surrender and cancellation of such stock certificate, Note, Warrant, or
Additional Warrant, the Company at its expense shall issue and deliver to such
Purchaser a new stock certificate, Note, Warrant, or Additional Warrant of like
tenor, in lieu of such lost, stolen or mutilated stock certificate, Note,
Warrant, or Additional Warrant.

 

15.16 Confidentiality. The Collateral Agent and each Purchaser agree that it
will not disclose without the prior written consent of the Company (other than
to its employees, its Affiliates, to the Collateral Agent or another Purchaser
or to its auditors or counsel who have a legitimate need to receive such
information) any information with respect to the Company and its Subsidiaries,
which is furnished to a Purchaser in such Purchaser’s capacity as an investor in
the Company (but not in such Purchaser’s capacity as director, if applicable)
pursuant to this Agreement or any of the Transaction Documents; provided, that
the Collateral Agent and any Purchaser may disclose such information (a) as has
generally become available to the public or has been lawfully obtained by the
Collateral Agent or such Purchaser from any third party under no duty of
confidentiality to the Company, (b) as may be required in any report, statement
or testimony submitted to, or in respect to any inquiry, by, any municipal,
state or federal regulatory body having or claiming to have jurisdiction over
such Purchaser, including the Board of Governors of the Federal Reserve System
of the United States, the Office of the Comptroller of the Currency or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors (provided the Company is given
reasonable prior written notice of such disclosure to the extent reasonably
practicable), (c) as may be required in respect to any summons or subpoena or in
connection with any litigation or arbitration (provided the Company is given
reasonable prior written notice of such disclosure to the extent reasonably
practicable), (d) in order to comply with any law, order regulation or ruling
applicable to such Purchaser (provided the Company is given reasonable prior
written notice of such disclosure to the extent reasonably practicable), and (e)
to any permitted transferee or assignee or to any approved participant of, or
with respect to, the Securities. If the transactions contemplated hereby are not
consummated for any reason, each Purchaser shall return to the Company, without
retaining any copies thereof, any schedules, documents or other written

 

69



--------------------------------------------------------------------------------

information obtained from the Company in connection with this Agreement and the
transactions contemplated hereby and shall cause all of its representatives to
whom it may have disclosed such information to do the same.

 

15.17 Break-Up Fee. (a) (a) In the event that the Company is unable to
consummate the transactions contemplated in Section 1.3 hereof on the First
Closing Date due to a determination by the board of directors of the Company
that the consummation of such transactions conflict with its exercise of its
fiduciary duties under applicable Law including, without limitation, the
Delaware General Corporation Law, the Company shall pay to the Purchasers a
“break-up” fee in the amount of two hundred and fifty thousand dollars
($250,000) (the “Break Up Fee”); provided, however, that if the transactions
contemplated in Section 1.3(a) are not consummated because the acquisition of
Beta Analytics, Incorporated is not consummated by the Company as a result of
the exercise by the Company of its rights to terminate its agreement to acquire
such company due to a material adverse change in the condition of such company,
the Break Up Fee shall not be payable hereunder. The Break Up Fee shall by paid
by the Company to the Purchasers by certified check, made payable to each
Purchaser, or wire transfer of immediately available funds to such account as
each Purchaser designates, in an amount equal to each Purchaser’s pro rata share
based on the Purchase Price paid by such Purchaser at the First Closing as
compared with the Purchase Price paid by all of the Purchasers at the First
Closing (“Pro Rata Share”) of the Break Up Fee. If the Purchasers are unable to
consummate the transactions contemplated in Section 1.3(a) on the First Closing
Date for any reason other than as a result of the failure of the Company to
comply with its obligations hereunder or to satisfy the closing conditions set
forth in Section 5.1, each Purchaser shall pay to the Company its Pro Rata Share
of the Break Up Fee. The Break Up Fee referenced in the immediately preceding
sentence shall by paid by the Purchasers to the Company by certified check, made
payable to the Company, or wire transfer of immediately available funds to such
account as the Company designates.

 

(b) The Company and the Purchasers agree that if the Break Up Fee is payable
hereunder, the right of the Company or the Purchasers, as the case may be, to
receive such amount shall constitute the sole and exclusive remedy for, and such
amount shall constitute liquidated damages in respect of, termination of this
Agreement regardless of the circumstances giving rise to such termination.

 

15.18 Termination. This Agreement shall terminate on the date of termination of
the Company’s agreement to purchase Beta Analytics, Incorporated. This Agreement
may be terminated at any time prior to the Closing by mutual agreement of the
Company and all Purchasers set forth in writing. Each provision hereof expressly
stated to survive the termination shall survive the termination of this
Agreement.

 

15.19 Most Favored Nations. If the Company refinances or renegotiates its Senior
Credit Facility so that one or more of the covenants set forth in Section 7 or
Section 8 of this Agreement are more restrictive upon the Company than any
covenant(s) set forth in the Senior Credit Facility (each, a “Restrictive
Covenant”), then, notwithstanding anything to the contrary in this Agreement
(including Section 15.8) or in any of the other Transaction Documents, each
Purchaser hereby agrees to amend this Agreement so that the Restrictive
Covenant(s) are replaced with covenants that are the same as those set forth in
such Senior Credit Facility as refinanced or renegotiated. In connection with
and prior to any such amendment to this Agreement, the Company shall provide
each Purchaser with a copy of the new Senior Credit Facility and the amendment
to this Agreement. Thereafter, so long as such Senior Credit Facility is
approved by the Board of Directors, such amendment to this Agreement which will
be effective whether or not signed by the Purchasers.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

The Company:

ANALEX CORPORATION

By:

 

/s/ Sterling E. Phillips, Jr.

   

--------------------------------------------------------------------------------

   

Name: Sterling E. Phillips, Jr.

   

Title:   Chief Executive Officer

 

Signature Page to Stock and Note Purchase Agreement

 



--------------------------------------------------------------------------------

The Purchasers:

PEQUOT PRIVATE EQUITY FUND III, L.P.

By:

 

Pequot Capital Management, Inc.,

its Investment Manager

By:

 

/s/ Richard Joslin

   

--------------------------------------------------------------------------------

   

Name: Richard Joslin

   

Title:   Principal

 

PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.

By:

 

Pequot Capital Management, Inc.,

its Investment Manager

By:

 

/s/ Richard Joslin

   

--------------------------------------------------------------------------------

   

Name: Richard Joslin

   

Title:   Principal

 

Signature Page to Stock and Note Purchase Agreement

 



--------------------------------------------------------------------------------

GENERAL ELECTRIC PENSION TRUST

By:

  GE ASSET MANAGEMENT INCORPORATED, its investment manager

By:

 

/s/ David Wiederecht

   

--------------------------------------------------------------------------------

   

Name: David Wiederecht

   

Title:   Vice President

 

Signature Page to Note Purchase Agreement

 



--------------------------------------------------------------------------------

NEW YORK LIFE INVESTMENT MANAGEMENT LLC

By:

  NYLCAP Manager, LLC, its General Partner

By:

 

/s/ James M. Barker, V.

   

--------------------------------------------------------------------------------

   

Name: James M. Barker, V

   

Title:   Vice President

 

Signature Page to Note Purchase Agreement

 



--------------------------------------------------------------------------------

SCHEDULE I

Schedule of Purchasers

 

NAME AND ADDRESS

OF

PURCHASER

--------------------------------------------------------------------------------

  

PURCHASE

PRICE

--------------------------------------------------------------------------------

  

PURCHASE PRICE
PERCENTAGE

(for Subsequent Closings)

--------------------------------------------------------------------------------

 

Pequot Private Equity Fund III, L.P.

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, Connecticut 06880

Attention: Carlos Rodrigues

        Aryeh Davis

Fax: (203) 429-2400

   $ 3,067,572    26.29 %

Pequot Offshore Private Equity Partners III, L.P.

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, Connecticut 06880

Attention: Carlos Rodrigues

        Aryeh Davis

Fax: (203) 429-2400

   $ 432,428    3.71 %

General Electric Pension Trust

c/o GE Asset Management Incorporated

3003 Summer Street

Stamford, Connecticut 06905

Attention: Daniel L. Furman, Esq.

Fax: (203) 326-4073

   $ 5,000,000    40.00 %

New York Life Investment Management

c/o NYLCAP Manager LLC

51 Madison Avenue, Room 3009

New York, New York 10010

Attention: Quint Barker

        Paul Stern

Fax: (203) 576-5591

   $ 3,500,000    30.00 %

Totals

   $ 12,000,000    100 %

 



--------------------------------------------------------------------------------

SCHEDULE II

 

Schedule of Purchasers at Subsequent Closings

 

NAME AND ADDRESS

OF

PURCHASER

--------------------------------------------------------------------------------

   AGGREGATE
SUBSEQUENT
CLOSING AMOUNTS


--------------------------------------------------------------------------------

Pequot Private Equity Fund III, L.P.

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, Connecticut 06880

Attention: Carlos Rodrigues

         Aryeh Davis

Fax: (203) 429-2400

   $ 6,573,368

Pequot Offshore Private Equity Partners III, L.P.

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, Connecticut 06880

Attention: Carlos Rodrigues

         Aryeh Davis

Fax: (203) 429-2400

   $ 926,632

General Electric Pension Trust

c/o GE Asset Management Incorporated

3003 Summer Street

Stamford, Connecticut 06905

Attention: Daniel L. Furman, Esq.

Fax: (203) 326-4073

   $ 10,000,000

New York Life Investment Management

c/o NYLCAP Manager LLC

51 Madison Avenue, Room 3009

New York, New York 10010

Attention: Quint Barker

         Paul Stern

Fax: (203) 576-5591

   $ 7,500,000

Totals

   $ 25,000,000

 